 
Exhibit 10.08

 
 
 


 

 
THE NEW SWANK, INC. RETIREMENT PLAN
 
 
(as amended and restated effective January 1, 2011)
 

 


 


 
 


 


 


 


 


 


 


 
 

--------------------------------------------------------------------------------

 


 


 


 
TABLE OF CONTENTS
 
PAGE

 
 
ARTICLE I -  DEFINITIONS
2
1.1  Account
2
1.2  Beneficiary
3
1.3  Board
3
1.4  Break in Service
3
1.5  Claims Supervisor
4
1.6  Code
4
1.7  Committee
4
1.8  Company
4
1.9  Compensation
4
1.10  Controlled Group
5
1.11  Disability or Disabled
5
1.12  Eligibility Period of Service
5
1.13  Employee
5
1.14  Employer
5
1.15  Entry Date
6
1.16  ERISA
6
1.17  Exempt Loan
6
1.18  Fiduciary
6
1.19  401(k) Contributions
6
1.20  Former Participant
6
1.21  Highly-Compensated Employee
6



 
i

--------------------------------------------------------------------------------

 




 


 
1.22  Hour of Service
7
1.23  Investment Fund
7
1.24  Investment Manager
7
1.25  Key Employee
7
1.26  Leased Employee
8
1.27  Leave of Absence
8
1.28  Matching Contributions
8
1.29  Named Fiduciary
8
1.30  New ESOP Non-Voting Shares
9
1.31  New ESOP Voting Shares
9
1.32  Participant
9
1.33  Permissive Aggregation Group
9
1.34  Plan
9
1.35  Plan Administrator
9
1.36  Plan Year; Limitation Year
9
1.37  Qualified Non-Elective Contributions
9
1.38  Qualifying Employer Securities
9
1.39  Required Aggregation Group
9
1.40  Restatement Date
9
1.41  Retirement Age/Date
10
1.42  Rollover Contribution
10
1.43  Termination of Employment
10
1.44  Top-Heavy Determination Date
10
1.45  Top-Heavy Plan Year
10



 
ii

--------------------------------------------------------------------------------

 




 


 
1.46  Top-Heavy Ratio
10
1.47  Top-Heavy Valuation Date
11
1.48  Trust Agreement
11
1.49  Trustee
11
1.50  Trust Fund
11
1.51  Valuation Date
11
1.52  Vesting Years of Service
11
ARTICLE II -  ELIGIBILITY AND PARTICIPATION
13
2.1  Requirements For Eligibility and Participation
13
2.2  Designation of Beneficiary
13
2.3  Effect of Leave of Absence
13
2.4  Termination of Employment
14
ARTICLE III -  CONTRIBUTIONS
15
3.1  401(k) Contributions
15
3.2  Catch-up Contributions
15
3.3  Matching Contributions
15
3.4  New ESOP Contributions
15
3.5  Qualified Non-Elective Contributions
16
3.6  Time of Payment
16
3.7  Contributions After Normal Retirement Age
16
3.8  Return of Employer Contributions; Deductibility
16
3.9  Limitations on 401(k) Contributions; Excess Deferrals
17
3.10  Limitations on 401(k) Contributions; Excess Deferral Contributions
18
3.11  Limitation on Matching Contributions
21



 
iii

--------------------------------------------------------------------------------

 




 


 
3.12  Maximum Annual Addition to a Participant’s Account
24
3.13  Adjustment for Excessive Annual Additions
24
3.14  Top Heavy Limitations
24
3.15  Rollover Contributions
25
ARTICLE IV -  ALLOCATION OF CONTRIBUTIONS  AND ADMINISTRATION OF TRUST FUNDS
26
4.1  Establishment of Separate Accounts
26
4.2  Allocations To Accounts
26
4.3  Valuation of Trust Fund
27
4.4  Valuation of Qualifying Employer Securities
27
ARTICLE V -  INVESTMENT OF TRUST FUND
29
5.1  Investment Control
29
5.2  Participant Investment Elections
29
5.3  Investment of Voting Shares Contributions Accounts
29
5.4  Investment of Non-Voting Shares Contributions Accounts
32
5.5  Registration of Qualifying Employer Securities
33
5.6  Adjustments
33
ARTICLE VI -  BENEFITS
34
6.1  Termination Prior to Retirement Date
34
6.2  Retirement Benefits
36
6.3  Disability Benefit
36
6.4  Death Benefits
37
ARTICLE VII -  ESOP RULES
39
7.1  Put Option
39



 
iv

--------------------------------------------------------------------------------

 




 


 
7.2  Right of First Refusal
39
7.3  Nonterminable Protections and Rights
40
7.4  Special Rule for Non-Voting Shares Contributions Accounts
41
7.5  Diversification Option
41
ARTICLE VIII -  PAYMENT OF BENEFITS
42
8.1  Hardship Withdrawals
42
8.2  Withdrawals From Employee and Rollover Accounts
44
8.3  Age 59½ Withdrawals
44
8.4  Direct Rollover Distributions
44
8.5  Commencement of Benefits
45
8.6  Form of Payment
46
8.7  Election of Benefits
47
8.8  Cash Out
48
8.9  Inability to Ascertain Value of Account Balance
48
8.10  Postponement of Commencement of Benefits In Certain Cases
49
8.11  Payment or Distribution in Full Satisfaction: Receipt and Release
49
8.12  Benefits of Unlocated Persons
49
8.13  Minimum Distribution Requirements
49
ARTICLE IX -  ADMINISTRATION OF PLAN
54
9.1  Allocation of Powers Among Board Trustee and Committee
54
9.2  Number and Appointment of Committee
54
9.3  Acceptance, Removal and Resignation of Committee
54
9.4  Organization of Committee and Meetings
54
9.5  Committee Actions
54



 
v

--------------------------------------------------------------------------------

 




 


 
9.6  Execution of Documents
55
9.7  Agent for Service of Process
55
9.8  General Powers of Committee
55
9.9  Allocation of Powers Among Committee Members
56
9.10  Delegation of Powers by Committee
56
9.11  Claims For Benefits and Appeals
56
9.12  Basic Fiduciary Responsibilities
58
9.13  Co-Fiduciary Liability
58
9.14  Review Where Duties or Responsibilities Are Allocated or Delegated
58
9.15  Fiduciary Liability In Event of Allocation or Delegation of
Responsibilities
58
9.16  No Compensation For Committee Membership
59
9.17  Committee Member as Participant
59
9.18  Payment of Expenses
59
9.19  Withholding of Benefits in the Event of Dispute
59
9.20  Indemnification of Fiduciaries
59
9.21  Right of Board to Transfer Power
59
9.22  Conclusive Effect of Committee Decisions
59
ARTICLE X -  AFFILIATED EMPLOYERS
60
10.1  Adoption of Plan and Trust By Members of the Controlled Group
60
10.2  Appointment of Company as Agent of Adopting Employers
60
10.3  Right of Employer To Withdraw From or Terminate Participation
60
10.4  Procedure Upon Withdrawal From Participation
60
10.5  Procedure Upon Termination of Plan by Employer
60
ARTICLE XI -  AMENDMENT OF PLAN
61



 
vi

--------------------------------------------------------------------------------

 




 


 
11.1  Amendment of Plan by the Board
61
11.2  Amendment of Plan by the Committee
61
11.3  Limitations
61
11.4  Amendment To Vesting Schedule
61
11.5  Merger or Consolidation of Plan or Transfer of Assets
62
ARTICLE XII -  DISCONTINUANCE OF CONTRIBUTIONS AND TERMINATION OF PLAN AND TRUST
63
12.1  Intent
63
12.2  Termination of Plan by the Company
63
12.3  Vesting Upon Termination of Plan
63
12.4  Continuance of Trust Fund After Termination of Plan
63
12.5  Administration
63
12.6  Distribution of Trust Fund Assets
63
ARTICLE XIII -  CERTAIN PROVISIONS AFFECTING THE EMPLOYER
65
13.1  No Contract Between Employer and Employee
65
13.2  Employer Not Liable for Benefit Payments
65
13.3  Information to be Furnished by the Employer
65
13.4  Reliance on written Communications
65
ARTICLE XIV -  MISCELLANEOUS PROVISIONS
66
14.1  No Diversion of Trust Fund
66
14.2  Non-Alienation of Benefits
66
14.3  Qualified Domestic Relations Order
66
14.4  Mailing of Policies, Payments and Notices
66
14.5  Necessary Parties in Certain Actions and Proceedings
67



 
vii

--------------------------------------------------------------------------------

 




 


 
14.6  Internal Revenue Service Approval
67
14.7  Binding Nature of Agreement
67
14.8  Construction
67
14.9  Headings
67
14.10  Gender and Number
67
14.11  Provisions Severable
67



 


 
viii

--------------------------------------------------------------------------------

 
 


THE NEW SWANK, INC. RETIREMENT PLAN
 
WHEREAS, Swank, Inc., a corporation organized and existing under the laws of
the. State of Delaware (hereinafter called the “Company”), adopted the Swank,
Inc. Employee Stock Ownership Plan, amended and restated effective January 1,
1985 (“Prior ESOP No. 1”); the Swank, Inc. Employee Stock Ownership Plan No. 2,
amended and restated effective January 1, 1985 (“Prior ESOP No. 2”) (the “Prior
ESOP No. 1” and “Prior ESOP No. 2” are hereinafter collectively referred to as
the “Prior ESOPs”); and the Swank, Inc. Savings Plan, amended and restated
effective January 1, 1985 (“Prior 401(k) Plan”); and
 
WHEREAS, the Company merged the Prior ESOPs with the Prior 401(k) Plan effective
as of January 1, 1994, and amended and restated the Prior 401(k) Plan and the
Prior ESOPs, effective as of January 1, 1989, and renamed the plans The New
Swank, Inc. Retirement Plan (“Plan”); and
 
WHEREAS, the Company deems it advisable to amend and restate the Plan in order
to comply with certain recent legislative changes and to reflect certain other
changes; and
 
WHEREAS, the right is expressly reserved to the Company under the Plan to amend
it at any time:
 
NOW THEREFORE, the Company does hereby amend and restate the Plan, effective
January 1, 2011, except as otherwise specified herein or provided by law, as
follows:
 


 
 

--------------------------------------------------------------------------------

 


 
 


 
ARTICLE I - DEFINITIONS
 
When used herein, the following words shall have the following meanings, unless
the context clearly indicates otherwise.
 
1.1        Account.  The term “Account” means one or more of several accounts
established by and maintained by the Plan Administrator to record the interest
of a Participant in the Plan and shall include any or all of the following,
where appropriate:
 
(a)           401(k) Contributions Account means the subaccount established
under Section 4.1 attributable to 401(k) Contributions, as adjusted to reflect
earnings and losses thereon.
 
(b)           Matching Contributions Account means the subaccount established
under Section 4.1 pursuant to Section 3.3 attributable to Matching
Contributions, as adjusted to reflect earnings and losses thereon.
 
(c)           Old ESOP Non-Voting Shares Contributions Account means the
subaccount established under Section 4.1 attributable to shares acquired without
the use of a loan prior to 1982, or acquired using excess assets from certain of
the Employer’s terminated pension plans, and allocated to participants’ Accounts
pursuant to the terms of Prior ESOP No. 2 prior to 1986, as adjusted to reflect
earnings and losses thereon.
 
(d)           Old ESOP Voting Shares Contributions Account means the subaccount
established under Section 4.1 attributable to shares acquired by means of a
loan, and allocated to participants’ Accounts prior to July 1, 1989 pursuant to
the terms of Prior ESOP No.1, as adjusted to reflect earnings and losses
thereon.
 
(e)           New ESOP Non-Voting Shares Contributions Account means the
subaccount established under Section 4.1 attributable to New ESOP Non-Voting
Shares Contributions and or cash pursuant to Section 3.4, as adjusted to reflect
forfeitures and earnings and losses thereon.
 
(f)           New ESOP Voting Shares Contributions Account means the subaccount
established under Section 4.1 attributable to New ESOP Voting Shares
Contributions and or cash pursuant to Section 3.4, as adjusted to reflect
forfeitures and earnings and losses thereon.
 
(g)           KSOP Voting Shares Contributions Account means the account
established under Section 4.1 attributable to employer matching contributions
under the Plan that were made in voting shares of stock of the Employer, as
described in Section 5.3, as safe harbor matching contributions for the 2000
Plan Year, as adjusted to reflect earnings and losses thereon.
 
(h)           KSOP Non-Voting Shares Contributions Account means the account
established under Section 4.1 attributable to employer matching contributions
under the Plan that were made in non-voting shares of stock of the Employer, as
described in
 


 
2

--------------------------------------------------------------------------------

 


 
 


 


 
Section 5.4, as safe harbor matching contributions for the 2000 Plan Year, as
adjusted to reflect earnings and losses thereon.
 
(i)           Employee Account means the account established under Section 4.1
attributable to a Participant’s Employee Account under the Prior 401(k) Plan
(reflecting after-tax employee contributions made under the Prior 401(k) Plan on
or before December 31, 1988), as adjusted to reflect earnings and losses
thereon.
 
(j)           Rollover Account means the account established under Section 4.1
attributable to Rollover Contributions, as adjusted to reflect earnings and
losses thereon.
 
The term “Account Balance” means the aggregate balances in all of a
Participant’s accounts as listed in paragraphs (a) - (j) above.  The term
“Discretionary Contribution Account” means all of the accounts listed in
paragraphs (b), (e) and (f) above collectively, a combination of such accounts,
or any of such accounts individually.  The term “ESOP Account Balances” or “ESOP
Accounts” means the aggregate balances in a Participant’s accounts listed in
paragraphs (c) - (f) above. The term “401(k) Account Balances” or “401(k)
Accounts” means the aggregate balances of a Participant’s accounts listed in
paragraphs (a), (b), (g) and (h) above.
 
1.2        Beneficiary.  The term “Beneficiary” means such person or persons or
legal entity as may be designated by a Participant to receive benefits hereunder
after his or her death.  In the event of the absence, lapse or failure of such
designation for any reason whatsoever, the term Beneficiary shall mean: (a) the
Participant’s surviving spouse, if any, (b) if the Participant dies without a
spouse surviving; his or her issue in equal shares per stirpes; or (c) if the
Participant dies without a spouse or issue surviving, his or her executor or
legal representative.  Notwithstanding any other provision of the Plan to the
contrary, any Beneficiary designation or change of Beneficiary designation by a
Participant which would result in the designation of a Beneficiary other than
the Participant’s spouse shall not be effective unless (i) the Participant’s
spouse consents to the designation or change (or has previously so consented) or
(ii) it is established to the satisfaction of the Committee that such consent
cannot be obtained because the Participant’s spouse cannot be located or because
of such other circumstances as may be prescribed in regulations issued by the
Department of Treasury.  Any consent by a Participant’s spouse must be in
writing, must acknowledge the effect of the designation or change being made by
the Participant and must be notarized or witnessed by a member of the Committee.
 
1.3        Board.  The term “Board” means the Board of Directors of the Company,
or any committee appointed by the Board and serving at the pleasure of the Board
which is given authority to exercise some or all of the powers of the Board with
respect to the Plan, the Trust Agreements and the Trust Fund.
 
1.4        Break in Service.  The term “Break in Service” means the applicable
computation period during which an Employee has not completed more than
five-hundred (500) Hours of Service with the Employer.  Further, solely for the
purpose of determining whether a Participant has incurred a Break in Service,
Hours of Service shall be recognized for a Leave of Absence and any “maternity
and paternity leave of absence.”  A “maternity and paternity
 


 
3

--------------------------------------------------------------------------------

 


 
 


 


 
 
leave of absence” means an absence from work for any period by reason of an
Employee’s pregnancy, birth of the Employee’s child, placement of a child with
the Employee in connection with the adoption of such child, or any absence for
the purpose of caring for such child for a period immediately following such
birth or placement.  For this purpose, Hours of Service shall be credited for
the computation period in which the absence from work begins, only if credit
therefore is necessary to prevent the Employee from incurring a Break in
Service, or, in any other case, in the immediately following computation
period.  The Hours of Service credited for a “maternity or paternity leave of
absence” shall be those which would normally have been credited but for such
absence, or, in any case in which the Administrator is unable to determine such
hours normally credited, eight (8) Hours of Service per day.  The total Hours of
Service required to be credited for a “maternity or paternity leave of absence”
shall not exceed the number of Hours of Service needed to prevent the Employee
from incurring a Break in Service.

 
1.5        Claims Supervisor.  The term “Claims Supervisor” means the person
designated by the Committee as the Claims Supervisor.
 
1.6        Code.  The term “Code” means the Internal Revenue Code of 1986, as
amended.
 
1.7        Committee.  The term “Committee” means the committee provided for in
Article IX.
 
1.8        Company.  The term “Company” means Swank, Inc., a Delaware
corporation, or any successor thereof.
 
1.9        Compensation.  The term “Compensation” means, with respect to any
Participant, such Participant’s wages for the Plan Year within the meaning of
Code Section 3401(a) (for the purposes of income tax withholding at the source)
but determined without regard to any rules that limit the remuneration included
in wages based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in Code
Section 3401(a)(2)).  For purposes of this Section, the determination of
Compensation shall be made by including amounts which are contributed by the
Employer pursuant to a salary reduction agreement and which are not includible
in the gross income of the Participant under Code Sections 125, 132(f)(4),
402(e)(3), 402(h)(1)(B), 403(b) or 457(b), and Employee contributions described
in Code Section 414(h)(2) that are treated as Employer
contributions.  Compensation shall not include contributions to any other
retirement, pension or profit sharing plan or trust, stock options and any gain
or income attributable thereto.
 
Compensation shall be limited to $200,000, as adjusted under Code Section
401(a)(17)(B).  For any short Plan Year the Compensation limit shall be an
amount equal to the Compensation limit for the calendar year in which the Plan
Year begins multiplied by the ratio obtained by dividing the number of full
months in the short Plan Year by twelve (12).


For a Participant’s initial year of participation, Compensation shall be
recognized as of such Employee’s effective date of participation in the
component of the Plan for which Compensation is being used pursuant to
Section 3.2.




 
4

--------------------------------------------------------------------------------

 


 
 


 


 
For purposes of applying the limitations of Code Section 415, “Compensation”
shall include (a) any elective deferral (as defined in Code Section 402(g)(3))
paid or made available during such limitation year, (b) any amount which is
contributed or deferred by the employer at the election of the Participant paid
or made available during such limitation year and which is not includible in the
gross income of the employee by reason of Code Sections 125, 132(f) or 457, (c)
regular pay after severance of employment from the Employer if (i) the payment
is regular compensation for services during the Participant’s regular working
hours, or compensation for services outside the Participant’s regular working
hours (such as overtime or shift differential), commissions, bonuses, or other
similar payments, (ii) the payment would have been paid to the Participant prior
to a severance from employment if the Participant had continued in employment
with the Employer, and (iii) the payments are made by the later of 2½ months
after severance from employment or by the end of the “limitation year” that
includes the date of such severance from employment, and (d) leave cash-outs if
(i) such amounts would have been included in the 415 Compensation if they were
paid prior to the Participant’s severance from employment, (ii) the amounts are
payment for unused accrued bona fide sick, vacation, or other leave, but only if
the Participant would have been able to use the leave if employment had
continued, and (iii) the payments are made by the later of 2½ months after
severance from employment or by the end of the “limitation year” that includes
the date of such severance from employment.  “Compensation” shall not include
amounts earned but not paid during the “limitation year” solely because of the
timing of pay periods and pay dates.
 
1.10        Controlled Group.  The term “Controlled Group” means (a) any
Controlled Group of corporations as defined in Code Section 414(b) in which the
Company is a member; (b) any trades or businesses, whether incorporated or not,
under common control as defined in Code Section 414(c), of which the Company is
a part, and (c) any Affiliated Service Group, as defined in Code Section 414(m),
in which the Company is a member.
 
1.11        Disability or Disabled.  The terms “Disability or Disabled” mean the
eligibility for disability benefits under the policy of insurance maintained by
the Company to provide long-term disability benefits.
 
1.12        Eligibility Period of Service.  The term “Eligibility Period of
Service” means the twelve (12) consecutive month period commencing on an
Employee’s date of employment and thereafter the first Plan Year commencing on
or after such Employee’s date of employment and each Plan Year thereafter in
which such Employee is first credited with at least one thousand (1,000) Hours
of Service.
 
1.13        Employee.  The term “Employee” means a person employed by the
Employer, including a leased Employee (unless the provisions of Code Section
414(n)(5) are satisfied in respect of such leased Employee).
 
1.14        Employer.  The term “Employer” means the Company and any members of
the Controlled Group which the Board may authorize to adopt this Plan and which
shall adopt this Plan under such terms and conditions as the Board may specify.
 


 
5

--------------------------------------------------------------------------------

 


 
 


 
1.15        Entry Date.  The term “Entry Date” means (i) with respect to 401(k)
Contributions and New ESOP Contributions, the first day of each calendar month
and (ii) with respect to Matching Contributions, July 1 and January 1 of each
Plan Year.
 
1.16        ERISA.  The term “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.
 
1.17        Exempt Loan.  The term “Exempt Loan” shall mean a loan or other
extension of credit to the Plan to enable the Plan to acquire within a
reasonable time Qualifying Employer Securities or, to the extent permitted by
law, to refinance a prior Exempt Loan.
 
1.18        Fiduciary. The term “Fiduciary” means a person or entity who, in
accordance with ERISA Section 3(21), (a) exercises any discretionary authority
or discretionary control respecting management of the Plan, (b) exercises any
authority or control respecting management or disposition of Plan assets, (c)
renders investment advice for a fee or other compensation, direct or indirect,
with respect to any moneys or other property of the Plan, or has the authority
or responsibility to do so, or (d) has any discretionary authority or
discretionary responsibility in the administration of the Plan.
 
1.19        401(k) Contributions.  The term “401(k) Contributions” means
contributions made by an Employer pursuant to Section 3.1.
 
1.20        Former Participant. The term “Former Participant” means a
Participant whose employment with the Employer has terminated because of
retirement, Disability or other Termination of Employment and who has not
received the full benefit to which he or she is entitled hereunder.
 
1.21        Highly-Compensated Employee.  The term “Highly-Compensated Employee”
means any Employee who:
 
(a)           was a five percent (5%) owner of the Company (as defined in Code
Section 416(i)(1)) during the “determination year” or “look-back year”; or
 
(b)           earned more than $80,000 (as increased by cost-of-living
adjustments in accordance with Code Section 414(q)) of compensation (determined
in accordance with the requirements of Code Section 414(q)) from the Company
during the “look-back year.”
 
An Employee who separated from Service prior to the “determination year” shall
be treated as a Highly-Compensated Employee for the “determination year” if such
Employee was a Highly-Compensated Employee when such Employee separated from
Service, or was a Highly-Compensated Employee at any time after attaining age
fifty-five (55).
 


 
6

--------------------------------------------------------------------------------

 


 
 


 
For purposes of this Section, the “determination year” shall be the Plan Year
for which a determination is being made as to whether an Employee is a
Highly-Compensated Employee.  The “look-back year” shall be the twelve (12)
month period immediately preceding the “determination year”.
 
1.22        Hour of Service.  The term “Hour of Service” means each completed
hour during the applicable computation period (including overtime) for which an
Employee is directly or indirectly paid or entitled to payment for the
performance of services for a member of the Controlled Group (including service
as a Leased Employee of such member, but not including severance or termination
pay) and for periods of vacation, holiday, jury duty, sick leave, temporary
disability, temporary layoff or Leave of Absence during which the Employee
performed no services but received compensation therefor and each hour for which
back pay irrespective of mitigation of damages is either awarded or agreed to by
the Employer, as determined on the basis of records maintained by the members of
the Controlled Group; provided, however, that as an alternative in the case of
employees not compensated on an hourly basis or in the case of hourly paid
employees whose records are not available (except where such hours are required
to be counted and recorded by any other federal law, such as the Fair Labor
Standards Act), such Employees shall be credited with forty-five (45) Hours of
Service for each completed week or part thereof with respect to which
compensation is directly or indirectly paid or the Employee is entitled to
payment.  Hours of Service shall be computed in accordance with Department of
Labor Regulations Section 2530.200 b-2(b), and (c), the provisions of which are
incorporated herein by reference.
 
1.23        Investment Fund.  The term “Investment Fund” means any separate
investment fund established by the Committee under Article V in which a
Participant may direct the investment of any of the Participant’s Accounts,
which shall not include ESOP Accounts (except with respect to the portion of the
ESOP Accounts subject to diversification under Section 7.5).
 
1.24        Investment Manager.  The term “Investment Manager” means a Fiduciary
(other than a Trustee or a Named Fiduciary) (a) who has the power to manage,
acquire or dispose of any asset of the Trust Fund, (b) who is (i) registered as
an investment adviser under the Investment Advisers Act of 1940, (ii) is a bank
as defined in that Act, or (iii) is an insurance company qualified to perform
services described in (a) of this Section under the laws of more than one state;
and (c) has acknowledged in writing that it is a Fiduciary with respect to the
Plan.
 
1.25        Key Employee.  The term “Key Employee” means any Employee or former
Employee (including any deceased Employee) who at any time during the Plan Year
that includes the Top Heavy Determination Date was an officer of the Employer
having annual Compensation greater than $130,000 (as adjusted under Code Section
416(i)(1) for Plan Years beginning after December 31, 2002), a 5-percent owner
of the Employer, or a 1-percent owner of the Employer having Compensation of
more than $150,000.  For this purpose, annual Compensation means Compensation
within the meaning of Code Section 415(c)(3).  The determination of who is a Key
Employee will be made in accordance with Code Section 416(i)(1) and the
applicable regulations and other guidance of general applicability issued
thereunder.
 


 
7

--------------------------------------------------------------------------------

 


 
 


 


 
1.26        Leased Employee.  The term “Leased Employee” means any person (other
than an employee of the recipient) who pursuant to an agreement between the
recipient and any other person (“leasing organization”) has performed services
for the recipient (or for the recipient and related persons determined in
accordance with Code Section 414(n)(6)) on a substantially full time basis for a
period of at least one year, and such services are performed under primary
direction or control by the recipient.  Contributions or benefits provided a
leased employee by the leasing organization which are attributable to the
services performed for the recipient employer shall be treated as provided by
the recipient employer.  A leased employee shall not be considered an employee
of the recipient if such employee is covered by a money purchase pension plan
providing:
 
(a)           a nonintegrated employer contribution of at least 10% of
compensation as defined in section 415(c)(3) of the Internal Revenue Code, but
including amounts contributed pursuant to a salary reduction agreement which are
excludable from the employee’s gross income under Section 125, Section 132,
Section 402(e)(3), Section 402(h)(1)(B) or Section 403(b) of the Internal
Revenue Code, (2) immediate participation, and (3) full and immediate vesting;
and
 
(b)           leased employees do not constitute more than 20% of the
recipient’s non-highly compensated workforce.
 
1.27        Leave of Absence. The term “Leave of Absence” means:
 
(a)           Authorized leave of absence not to exceed two (2) years followed
by a return to work on or before the expiration of such authorized leave of
absence;
 
(b)           Disability, causing an absence followed by a resumption of active
employment with a member of the Controlled Group within sixty (60) days after
the termination of such Disability; and
 
(c)           a leave of absence from active employment of a member of the
Controlled Group during which an Employee is in the Armed Forces of the United
States under circumstances which entitle him or her to re-employment and other
related rights, provided the Employee reenters the employ of a member of the
Controlled Group within the period during which his or her reemployment rights
are protected by law without any intervening employment with an employer which
is not a member of the Controlled Group.  In the event that a person in such
military service fails to return to employment within such period, he or she
shall be deemed to have terminated his or her employment for all purposes
hereunder as of the commencement date of his or her military service.
 
1.28        Matching Contributions.  The term “Matching Contributions” means the
contributions, if any, made by an Employer pursuant to Section 3.3.
 
1.29        Named Fiduciary. The term “Named Fiduciary” means (a) the Committee
with respect to the control and management of the operation and administration
of the Plan and (b) the Trustee with respect to the management and investment of
the assets held in the Trust Fund, except to the extent such powers are
exercised by an Investment Manager.
 


 
8

--------------------------------------------------------------------------------

 


 
 


 


 
1.30        New ESOP Non-Voting Shares.  The term “New ESOP Non-Voting Shares”
means those shares acquired without the use of a loan and allocated to
Participants’ Accounts after June 30, 1989.
 
1.31        New ESOP Voting Shares.  The term “New ESOP Voting Shares” means
those shares acquired by means of a loan and allocated to Participants’ Accounts
after June 30, 1989.
 
1.32        Participant. The term “Participant” means an Employee who is
eligible to participate in the Plan pursuant to Article II hereof.  For purposes
of the Plan, the term “Former Participant” means a Participant whose employment
with the Employer has ceased and who has not received the full benefit to which
he or she is entitled hereunder.
 
1.33        Permissive Aggregation Group. The term “Permissive Aggregation
Group” means the Required Aggregation Group plus any other qualified plan or
plans of a member of the Controlled Group which, when considered as a group with
the Required Aggregation Group, would continue to satisfy the requirements of
Code Sections 401(a)(4) and 410.
 
1.34        Plan.  The term “Plan” means The New Swank, Inc. Retirement Plan
adopted as of the Restatement Date and as set forth in and by this document and
all subsequent amendments hereto and/or restatements hereof.
 
1.35        Plan Administrator.  The term “Plan Administrator” means the
Committee, or such other person or persons as may be designated as the Plan
Administrator by the Committee.
 
1.36        Plan Year; Limitation Year.  The terms “Plan Year” and “Limitation
Year” mean the twelve (12) month period January 1 through December 31.
 
1.37        Qualified Non-Elective Contributions.  The term “Qualified
Non-Elective Contributions” means Employer contributions other than 401(k)
Contributions and Matching Contributions, made in accordance with Section 3.5
and which satisfy the requirements of Treasury Regulation Section
1.401(k)-2(a)(6).
 
1.38        Qualifying Employer Securities.  The term “Qualifying Employer
Securities” means any securities which are issued by the Company or any
Controlled Group member and which satisfy the requirements of Code Section
409(1) or ERISA Section 407(d)(5), as applicable.  Such term shall also include
any securities that satisfied the requirements of this definition when those
securities were assigned to the Plan.
 
1.39        Required Aggregation Group.  The term “Required Aggregation Group”
means (a) each qualified plan of a member of the Controlled Group in which at
least one Key Employee participates, and (b) any other qualified plan of a
member of the Controlled Group which enables a plan described in (a) to meet the
requirements of Code Sections 401(a)(4) and 410.
 
1.40        Restatement Date.  The term “Restatement Date” means January 1,
2011.
 


 
9

--------------------------------------------------------------------------------

 


 
 


 


 
1.41        Retirement Age/Date.  The term “Retirement Age” means age sixty-five
(65).  The term “Retirement Date” means the Valuation Date coincident with or
next succeeding the Participant’s attainment of Retirement Age.
 
1.42        Rollover Contribution.  The term “Rollover Contribution” means a
contribution by an Employee to this Plan which is made in accordance with Code
Sections 401(a)(31) and/or 402(c) and pursuant to Section 3.15.
 
1.43        Termination of Employment.  The term “Termination of Employment”
means the cessation of employment, other than a Leave of Absence, with the
Employer and all members of the Controlled Group.
 
1.44        Top-Heavy Determination Date.  The term “Top-Heavy Determination
Date” means with respect to whether a Plan Year is a Top-Heavy Plan Year, the
last day of the preceding Plan Year, except that for the first Plan Year of the
Plan, it shall mean the last day of such first Plan Year.
 
1.45        Top-Heavy Plan Year.  The term “Top-Heavy Plan Year” means a Plan
Year with respect to which any of the following conditions exists as of the
Top-Heavy Determination Date for such Plan Year:
 
(a)           If the Top-Heavy Ratio for this Plan exceeds 60 percent and this
Plan is not part of any Required Aggregation Group or Permissive Aggregation
Group;
 
(b)           If this Plan is part of a Required Aggregation Group but not part
of a Permissive Aggregation Group and the Top-Heavy Ratio for the Required
Aggregation Group exceeds 60 percent, or
 
(c)           If this Plan is part of a Required Aggregation Group and part of a
Permissive Aggregation Group and the Top-Heavy Ratio for the Permissive
Aggregation Group exceeds 60 percent.
 
1.46        Top-Heavy Ratio.  The term “Top-Heavy Ratio” means the ratio the
aggregate of the accounts of Key Employees on the Top-Heavy Valuation Date bears
to the aggregate of the accounts of all Employees on such Top-Heavy Valuation
Date, computed in accordance with the provisions of Code Section 416(g).
 
The present values of accrued benefits and the amounts of Account balances of an
Employee as of the Top Heavy Determination Date shall be increased by the
distributions made with respect to the Employee under the Plan and any plan
aggregated with the Plan under Code Section 416(g)(2) during the 1-year period
ending on the Top Heavy Determination Date.  The preceding sentence shall also
apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under Code Section
416(g)(2)(A)(i).  In the case of a distribution made for a reason other than
Termination of Employment, death, or Disability, this provision shall be applied
by substituting “5-year period” for “l-year period.”
 


 
10

--------------------------------------------------------------------------------

 


 
 


 


 
The accrued benefits and Accounts of any individual who bas not performed
services for the Employer during the 1-year period ending on the Top Heavy
Determination Date shall not be taken into account.
 
1.47        Top-Heavy Valuation Date.  The term “Top-Heavy Valuation Date” means
with respect to a Top-Heavy Determination Date the most recent valuation date
occurring within the twelve (12) month period ending on the Top-Heavy
Determination Date.
 
1.48        Trust Agreement.  The term “Trust Agreement” shall mean that certain
trust agreement dated as of January 1, 1994 between the Company and the trustees
named thereunder pursuant to which contributions to the Plan shall be received,
held, invested and disbursed to or for the benefit of Participants, Former
Participants and their Beneficiaries and shall also mean any and all other trust
agreements between the Company and the trustees named thereunder pursuant to
which contributions to the Plan shall be received, invested and disbursed to or
for the benefit of Participants, Former Participants and their Beneficiaries.
 
1.49        Trustee.  The term “Trustee” means the original Trustee appointed to
administer the Trust Fund pursuant to any Trust Agreement and any person,
corporation, association or combination thereof which shall accept the
appointment as a successor Trustee or additional Trustee pursuant to the
applicable Trust Agreement to execute the duties of Trustee as specifically set
forth herein and in the applicable Trust Agreement.  Any reference herein to
“Trustee” may be a reference to all Trustees under all Trust Agreements or a
reference to the Trustee under a specific Trust Agreement, as the context so
requires.
 
1.50        Trust Fund.  The term “Trust Fund” means the sum of all assets held
by the Trustee or Trustees of the Trust Agreement or Trust Agreements for
purposes of this Plan.
 
1.51        Valuation Date.  The term “Valuation Date” shall mean the last day
of the Plan Year or any other date which the Committee determines is necessary
to value the assets of the Plan.  If any portion of the Trust Fund or any
Investment Fund is invested in a manner which permits daily valuation of a
Participant’s Account Balances without incremental cost or the Committee
otherwise directs, then the date of liquidation of a Participant’s investments
therein for distribution or reinvestment shall also be a Valuation Date.
 
1.52        Vesting Years of Service.  The term “Vesting Years of Service” means
all calendar years in which a Participant is credited with at least one thousand
(1,000) Hours of Service with a member of the Controlled Group after it became a
member of the Controlled Group irrespective of whether such Participant is then
participating in the Plan; provided, however, that if an Employee completes an
Eligibility Period of Service (which is not coincident with a Plan Year)
commencing on his or her date of employment, but does not receive credit for at
least one thousand (1,000) Hours of Service during either of the Plan Years
included in his or her Eligibility Period of Service, such Eligibility Period of
Service shall be deemed to be a Vesting Year of Service.
 
Vesting Years of Service shall include Plan Years in which such Employee is
credited with at least one thousand (1,000) Hours of Service with a predecessor
employer in any case where the Employer maintains a plan of a predecessor
employer or in any case in which the
 


 
11

--------------------------------------------------------------------------------

 


 
 


 


 
Employer maintains a plan which is not the plan of the predecessor employer but
with respect to which it is determined by the Board that credit hereunder with
such predecessor employer should be given.
 


 


 
12

--------------------------------------------------------------------------------

 


 
 


 


 
ARTICLE II - ELIGIBILITY AND PARTICIPATION
 
2.1        Requirements For Eligibility and Participation.
 
(a)           Each Employee who immediately prior to the Restatement Date was
eligible to participate in the Plan shall, as of the Restatement Date, continue
to be eligible to participate in the Plan.
 
(b)           Each other Employee shall be eligible to participate in the Plan
on the applicable Entry Date coincident with or next following the later of (i)
attainment of age twenty one (21) or (ii) completion of one (1) Eligibility
Period of Service.  Such Employee shall continue to be eligible to participate
in the Plan as long as he or she remains an eligible Employee and has not
incurred a Termination of Employment.
 
(c)           Notwithstanding the forgoing, no Employee shall be eligible to
participate in the Plan who (i) is included in a unit of employees covered by a
collective bargaining agreement with respect to which retirement benefits have
been the subject of good faith bargaining, unless such collective bargaining
agreement provides for participation in the Plan, (ii) is a non-resident alien
who receive no earned income from sources within the United States (as described
in Code Section 410(b)(3)(C)), (iii) is a Leased Employee, (iv) is classified by
the Employer as an independent contractor, regardless of whether such
classification is determined to be in error or (v) is classified by the Employer
as “in-store sales support.”
 
2.2        Designation of Beneficiary.  Each Participant shall designate in
writing a Beneficiary to receive his or her benefits hereunder in the event of
death.
 
2.3        Effect of Leave of Absence.  If any Employee is on a Leave of Absence
after he or she has become a Participant, he or she shall continue to remain a
Participant during the period of such Leave of Absence and, except as otherwise
determined by the Committee on a uniform and nondiscriminatory basis applicable
to all Participants, shall be credited solely for purposes of determining
Vesting Years of Service, with the same number of Hours of Service as if such
Employee were actively employed during such period of Leave of
Absence.  However, during the period of such Leave of Absence, no contributions
shall be allocated to the credit of his or her Account except in respect of
Compensation he or she receives directly from the Employer during each Plan Year
including all or part of such Leave of Absence.  If such Participant does not
return to the employ of the Employer prior to the expiration of such Leave of
Absence, it shall be conclusively presumed that his or her employment was
terminated on or as of the date of the commencement of such Leave of
Absence.  However, if the death of such Participant occurs prior to the
expiration of such Leave of Absence, the death benefit under Article VI, based
on his or her participation, shall be payable; and if he or she shall become
totally and permanently Disabled, he or she shall be entitled to the benefit as
provided for a totally and permanently Disabled Participant in Article
VI.  Notwithstanding the foregoing, contributions, benefits and service credits
with respect to a Leave of Absence due to qualified military service will be
provided in accordance with Code Section 414(u).
 


 
13

--------------------------------------------------------------------------------

 


 
 


 


 
2.4        Termination of Employment.  A Participant who incurs a Termination of
Employment and is thereafter reemployed as an eligible Employee shall be
immediately eligible to participate herein on his or her date of
reemployment.  An Employee who incurs a Termination of Employment prior to
becoming a Participant but after completing an Eligibility Period of Service and
is thereafter reemployed shall be eligible to participate in the Plan on the
later of (i) the Entry Date coincident with or next following the completion of
the Eligibility Period of Service if such Employee had not incurred a
Termination of Employment, or (ii) his or her date of reemployment.
 


 
14

--------------------------------------------------------------------------------

 


 
 


 


 
ARTICLE III - CONTRIBUTIONS
 
3.1        401(k) Contributions.  Each Participant may, subject to the
provisions of Sections 3.9 and 3.10, elect to contribute to the Plan a
percentage of his or her or her Compensation for such Plan Year, up to the
maximum amount provided by applicable law, by authorized Compensation
reductions.  The percentage of 401(k) Contributions shall be designated on such
form or by such other means as may be prescribed by the Committee.  The
Committee may, in its discretion and on a uniform and nondiscriminatory basis,
permit Participants to designate dollar amounts rather than percentages.  A
Participant may also elect to decrease or increase the rate of 401(k)
Contributions made on such Participant’s behalf at any time to a different
percentage or different dollar amount, as the case may be, on such form or by
such other means as may be prescribed by the Committee, and such increase or
decease shall become effective as of the first payroll period following such
election or as soon as administratively practicable thereafter.  Any
contributions under this Section 3.1 shall be credited to a Participant’s 401(k)
Contributions Account.  Notwithstanding the foregoing, 401(k) Contributions
shall be made only from Compensation that constitutes “compensation” for
purposes of Code Section 415.
 
3.2        Catch-up Contributions.  Notwithstanding any provisions of the Plan
to the contrary, Participants who are eligible to make 401(k) Contributions
under the Plan and who have attained age 50 before the close of the Plan Year
shall be eligible to make catch-up contributions in accordance with, and subject
to the limitations of, Code Section 414(v).  Such catch-up contributions shall
not be taken into account for purposes of the provisions of the Plan
implementing the required limitations of Code Sections 402(g) and 415.  The Plan
shall not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Code Sections 401(k)(3), 401(k)(11),
401(k)(12), 410(b), or 416, as applicable, by reason of the making of such
catch-up contributions.  Catch-up Contributions shall be taken into
consideration for purposes of determining the amount of Matching Contributions
under Section 3.3.
 
3.3        Matching Contributions.  For each Participant who elected to make
401(k) Contributions pursuant to Section 3.1, the Employer may also contribute a
Matching Contribution equal to a stated percentage of all or a portion of such
401(k) Contributions.  The actual rate and the amount of the Matching
Contributions shall be entirely discretionary and shall be determined each Plan
Year by the Employer.  Matching Contributions, if any, for a Plan Year shall be
allocated only to those Participants who are employed by an Employer, or who are
on a Leave of Absence, on the last day of such Plan Year.  Matching
Contributions may be made in the form of cash, Qualifying Employer Securities,
or any combination thereof, in the discretion of the Employer.
 
3.4        New ESOP Contributions.  The Employer may, in its sole discretion,
contribute to the Plan New ESOP Contributions, of either or both:
 
(a)           New ESOP Voting Shares Contributions, which, if made, may be in
the form of cash which shall be used to purchase Qualifying Employer Securities,
or Qualifying Employer Securities which may be purchased with the proceeds of an
Exempt Loan, in the discretion of the Employer, and/or
 


 
15

--------------------------------------------------------------------------------

 


 
 


 


 
(b)           New ESOP Non-Voting Shares Contributions, which if made, may be in
the form of cash which shall be used to purchase Qualifying Employer Securities,
or Qualifying Employer Securities, in the discretion of the Employer.
 
New ESOP Voting Shares Contributions and New ESOP Non-Voting Shares
Contributions for any Plan Year shall be allocated as of the last day of such
Plan Year to the Accounts of those Participants who (i) are employed by an
Employer, or who are on Leave of Absence, on the last day of such Plan Year and
(ii) who were credited with at least one thousand (1,000) Hours of Service
during the Plan Year.   Such contributions shall be allocated among the Accounts
of each such Participant in the ratio that such Participant’s Compensation for
that Plan Year bears to the aggregate Compensation of all Participants eligible
to receive a contribution for such Plan Year.  For this purpose, only
Compensation during which an Employee was eligible to participate in the Plan
shall be taken into account.  A Participant who is not on Leave of Absence and
who does not incur a Termination of Employment during a Plan Year, but who fails
to complete one thousand (1,000) Hours of Service during the Plan Year,  shall
remain a Participant but shall not receive an allocation under this Section 3.4
for such Plan Year.
 
3.5        Qualified Non-Elective Contributions.  Qualified Non-Elective
Contributions, if made, may be made in the form of cash or Qualifying Employer
Securities or any combination thereof, in the discretion of the Employer, and
shall be credited to applicable Participants’ 401(k) Contributions Accounts.
 
3.6        Time of Payment.  Payment of Employer contributions for any Plan Year
may be made from time to time at the direction of the Board but in no event
later than the date prescribed by law for filing the Employer’s federal income
tax return, including extensions thereof, for the taxable year in which the
Employer will deduct such contribution.  The Employer shall pay over to the
Trustee 401(k) Contributions as soon as such contributions can be reasonably
segregated from the Employer’s general assets, but in any event no later than
the fifteenth (15th) business day of the month following the month during which
such amounts would otherwise have been payable to the Participant in cash.  The
provisions of Department of Labor Regulation Section 2510.3-102 are incorporated
herein by reference.
 
3.7        Contributions After Normal Retirement Age.  A Participant who has
attained Normal Retirement Age and who remains an eligible Employee may continue
to have contributions made on such Participant’s behalf in accordance with this
Article III.  A Participant who has commenced to receive distributions of such
Participant’s Account Balance pursuant to Article VIII and who remains an
eligible Employee may continue to have contributions made on such Participant’s
behalf in accordance this Article III.
 
3.8        Return of Employer Contributions; Deductibility.  Notwithstanding the
foregoing provisions of this Article III, contributions shall be returned to an
Employer under the following circumstances:
 
(a)           Mistake.  If and to the extent that any contribution was made by a
mistake in fact, the Committee may direct the Trustee to return the contribution
to the Employer making such mistake at any time within one (1) year after the
payment of such contribution.
 


 
16

--------------------------------------------------------------------------------

 


 
 


 


 
(b)           Failure to Qualify.  If and to the extent that the Internal
Revenue Service determines that the Plan or Trust does not qualify under the
provisions of Code Sections 401(a) or 501(a), respectively, either in its
entirety or with respect to any Employer, all contributions made by any Employer
with respect to whom the Plan or Trust does not qualify by or after the date as
of which the failure to qualify is deemed to have occurred shall be returned to
such Employer by the Trustee, upon direction given by the Committee to the
Trustee, within one (1) year after the date of denial of qualification.
 
(c)           Nondeductibility.  If and to the extent that the Internal Revenue
Service determines that a contribution is not deductible under Code Section 404,
the Committee shall direct the Trustee to return the contribution to the
Employer making such contribution at any time within one (1) year after the date
of disallowance.
 
(d)           Adjustments.  Any contribution returned pursuant to this Section
3.8 shall be adjusted to reflect its proportionate share of the Trust Fund’s
losses but not profits.
 
(e)           Limitation on Rights.  Notwithstanding any provision of this Plan
to the contrary, the right or claim of any Participant, Former Participant or
Beneficiary to any asset of the Trust or to any benefit under the Plan shall be
subject to and limited by the provisions of this Section 3.8.
 
All contributions shall be conditioned upon qualification of the Plan and Trust
under Code Sections 401 (a) and 501 (a) and the deductibility of such
contributions under Code Section 404.
 
3.9        Limitations on 401(k) Contributions; Excess Deferrals.
 
(a)           Notwithstanding the provisions of Section 3.1, no Participant
shall be permitted to have “Salary Reduction Contributions” made under this Plan
or any other qualified plan maintained by the Employer during any taxable year
in excess of the dollar limitation contained in Code Section 402(g) in effect
for such taxable year, except to the extent permitted under Section 3.2 of this
Plan and Code Section 414(v).  For purposes of the limitation set forth in Code
Section 402(g), (i) “Salary Reduction Contributions” shall mean the sum of all
employer contributions made on behalf of a Participant pursuant to an election
to defer under any qualified cash or deferred arrangement described in Code
Section 401(k), Roth contributions described in Code Section 402A, any
simplified employee pension cash or deferred arrangement described in Code
Section 402(h)(1)(B), any eligible deferred compensation plan under Code Section
457, any plan described under Code Section 50l(c)(18), and any employer
contributions made on behalf of a Participant for the purchase of an annuity
contract under Code Section 403(b) pursuant to a salary reduction agreement and
any elective employer contribution under Code Section 408(p)(2)(A)(i), and (ii)
“Excess Deferrals” shall mean the amount of a Participant’s Salary Reduction
Contributions for a calendar year made to the Plan or any other 401(k) Plan in
excess of the dollar limitation contained in Code Section 402(g) in effect for
such taxable year.
 


 


 
17

--------------------------------------------------------------------------------

 


 
 


 


 
(b)           A Participant may assign to this Plan any Excess Deferrals made
during a taxable year of the Participant by notifying the Committee, in writing,
on or before March 1 of each calendar year of that portion of the Excess
Deferrals to be assigned to this Plan for the preceding taxable year.
 
(c)           Notwithstanding any other provision of the Plan, Excess Deferrals
of a Participant in respect of a calendar year, plus any income and minus any
loss allocable thereto until the end of the Plan Year, as determined pursuant to
Code Section 401(k) and regulations promulgated thereunder, shall be distributed
to such Participant no later than the April 15 following the end of such
calendar year.
 
(d)           The Excess Deferrals distributed to a Participant with respect to
a calendar year shall be adjusted for income and loss up to the end of the Plan
Year.  The income or loss allocable to Excess Deferrals is the income or loss
allocated to the Participant’s 401(k) Contributions Account for the taxable year
multiplied by a fraction, the numerator of which is such Participant’s Excess
Deferrals for the year and the denominator is the Participant’s account balance
attributable to Salary Reduction Contributions without regard to any income or
loss occurring during the taxable year.  Notwithstanding the foregoing, the
Employer may designate any reasonable method for computing the income or loss
allocable to Excess Deferrals, provided that the method does not violate Code
Section 401(a)(4), is used consistently for all Participants and for all
corrective distributions under the Plan for the Plan Year, and is used by the
Plan for allocating income or loss to Participants’ Accounts.  The Administrator
will not fail to use a reasonable method for computing the income and loss
allocable to excess contributions merely because the income and loss allocable
to excess contribution amounts is determined on a date that is no more than
seven (7) days before the distribution.
 
(e)           Any Matching Contributions made on behalf of the Participant which
are attributable to the distributed Excess Deferrals shall be forfeited.
 
3.10        Limitations on 401(k) Contributions; Excess Deferral Contributions.
 
(a)           Notwithstanding the provisions of Section 3.1, the amount of
401(k) Contributions made on behalf of each Employee who is a Highly Compensated
Employee who is eligible to participate any time during the Plan Year shall be
limited to the extent necessary to ensure that either of the following tests is
satisfied:
 
(1)       the “Actual Deferral Percentage” (as hereinafter defined) for the
group of Employees eligible to participate in the Plan who are Highly
Compensated Employees is not more than the Actual Deferral Percentage for the
preceding Plan Year of all other Employees eligible to participate in the Plan,
multiplied by 1.25; or
 
(2)       the excess of the Actual Deferral Percentage for the group of
Employees eligible to participate in the Plan who are Highly Compensated
Employees over the Actual Deferral Percentage for the preceding Plan Year of all
other Employees eligible to participate is not
 


 
18

--------------------------------------------------------------------------------

 


 
 


 


 
more than two percentage points, and the Actual Deferral Percentage for the
group of Employees eligible to participate in the Plan who are Highly
Compensated Employees is not more than the Actual Deferral Percentage for the
preceding Plan Year of all other Employees eligible to participate in the Plan
multiplied by 2.0.
 
(b)           For purposes of this Section 3.10, the term “Actual Deferral
Percentage” shall mean, for any specified group of Employees eligible to
participate in the Plan, the average of such Employees’ Deferral Percentages (as
defined below).  The term “Deferral Percentage” shall mean, for any Employee
eligible to participate in the Plan at any time during the Plan Year, the ratio
of:
 
(1)       the aggregate of the 401(k) Contributions which, in accordance with
the rules set forth in Treasury Regulation Section 1.401(k)-2(a)(4), are taken
into account with respect to such Plan Year, to
 
(2)       to such Employee’s Code Section 414(s) compensation for such Plan
Year.
 
(c)           For this purpose, Code Section 414(s) compensation shall mean
compensation as described under Code Section 414(s) and Treasury Regulation
Section 1.414(s)-1, and shall also include all amounts currently not included in
the Employee’s gross income by reason of Code Sections 125, 402(g)(3), and
132(f), and 402(a)(8).  In the case of an Employee who begins, resumes, or
ceases to be eligible to make 401(k) Contributions during a Plan Year, the
amount of Code Section 414(s) compensation included in the Actual Deferral
Percentage test is the amount of Code Section 414(s) compensation received by
the Employee during the entire Plan Year.  The annual Code Section 414(s)
compensation of each Participant taken into account in determining Employees’
Deferral Percentages for any Plan Year shall be limited to $200,000, as adjusted
under Code Section 401(a)(17)(B).  Annual Code Section 414(s) compensation means
Code Section 414(s) compensation during the Plan Year.
 
(d)           The Deferral Percentage for any Participant who is a Highly
Compensated Employee for the Plan Year and who is eligible to have 401(k)
Contributions made on his or her behalf under two or more arrangements described
in Code Section 401(k) that are maintained by the Employer shall be determined
as if such 401(k) Contributions were made under the arrangement being
tested.  If a Highly Compensated Employee participates in two or more cash or
deferred arrangements that have different plan years, all salary reduction
contributions made with or within the same calendar year shall be treated as
made under a single arrangement.  The Highly Compensated Employee’s compensation
shall be determined for the same 12-month period using the definition of
compensation under the plan being tested.  If the Plan is permissibly aggregated
with other plans having the same plan year and Actual Deferral Percentage
testing method, or is required to be aggregated, as provided under Treasury
Regulation Section 1.401(k)-2 for purposes of determining whether or not such
plans satisfy Code Sections 401(k), 401(a)(4), or 410(b), then the provisions of
this Section 3.10 shall be applied by
 


 
19

--------------------------------------------------------------------------------

 


 
 


 


 
determining the Actual Deferral Percentage of Employees who are eligible to
participate in the Plan as if all such plans were a single plan.
 
(e)           Solely for the purpose of this Section 3.10, the term “401(k)
Contributions” shall, to the extent elected by the Committee in accordance with
applicable law, include such other contributions, including, without limitation,
Qualified Non-Elective Contributions, if any, which, in accordance with Treasury
Regulation Section 1.401(k)-2(a)(6), may be aggregated with such 401(k)
Contributions for purposes of demonstrating compliance with the requirements of
Code Section 401(k)(3).  Qualified Non-Elective Contributions must be made and
allocated to Participants’ Accounts as of a date within such year (which means,
under prior year testing, the contribution must be paid no later than the last
day of the Plan Year being tested).
 
(f)           In the event the Committee determines prior to any payroll period
that the amount of 401(k) Contributions elected to be made thereafter is likely
to cause the limitation prescribed in this Section 3.10 to be exceeded, the
amount of 401(k) Contributions allowed to be made on behalf of Participants who
are Highly Compensated Employees shall be reduced to a rate determined by the
Committee (including a rate of 0% if the Committee so determines) which would
satisfy such limitation.  Except as is hereinafter provided, the Participants to
whom such reduction is applicable and the amount of such reduction shall be
determined pursuant to such uniform and nondiscriminatory rules as the Committee
shall prescribe.
 
(g)           Notwithstanding the foregoing and except as otherwise set forth
herein, with respect to any Plan Year in which 401(k) Contributions on behalf of
Participants who are Highly Compensated Employees exceed the applicable limit
set forth in this Section 3.10 (Excess Deferral Contributions), distribution of
Excess Deferral Contributions shall be made to Highly Compensated Employees in
the following manner:  First, Excess Deferral Contributions of the Highly
Compensated Employee with the highest 401(k) Contributions shall be distributed
until the first to occur of:  (1) the total Excess Deferral Contributions have
been distributed; or (2) the 401(k) Contributions of such Highly Compensated
Employee equals the 401(k) Contributions of the Highly Compensated Employee with
the second highest 401(k) Contributions.  In the event that distribution of
Excess Deferral Contributions of the Highly Compensated Employee with the
highest 401(k) Contributions does not result in distribution of all Excess
Deferral Contributions, then the 401(k) Contributions of such Highly Compensated
Employee with the highest 401(k) Contributions and the Excess Deferral
Contributions of the Highly Compensated Employee with the second highest 401(k)
Contributions will be reduced until the first to occur of: (1) the total Excess
Deferral Contributions have been distributed; or (2) the 401(k) Contributions of
such Highly Compensated Employees are reduced until they equal the Deferral
Contribution of the Highly Compensated Employee with the third highest Deferral
Contribution.  This process shall be repeated until all Excess Deferral
Contributions have been distributed.  Such 401(k) Contributions, along with
earnings attributable to such 401(k) Contributions determined in accordance with
paragraph (h), shall be distributed to the affected Participants who are Highly
Compensated Employees as soon as practicable after the end of such Plan Year,
and in all events prior to the end of the next following Plan Year.
 


 
20

--------------------------------------------------------------------------------

 


 
 


 


 
(h)           The income or loss allocable to Excess Deferral Contributions is
the income or loss allocated to the Participant’s 401(k) Contributions Account
through the end of the Plan Year multiplied by a fraction, the numerator of
which is such Participant’s Excess Deferral Contributions for the year and the
denominator is the Participant’s account balance attributable to 401(k)
Contributions without regard to any income or loss occurring during the taxable
year.  Notwithstanding the foregoing, the Employer may designate any reasonable
method for computing the income or loss allocable to Excess Deferral
Contributions, provided that the method does not violate Code Section 401(a)(4),
is used consistently for all Participants and for all corrective distributions
under the Plan for the Plan Year, and is used by the Plan for allocating income
or loss to Participants’ Accounts.  The Administrator will not fail to use a
reasonable method for computing the income and loss allocable to excess
contributions merely because the income and loss allocable to excess
contribution amounts is determined on a date that is no more than seven (7) days
before the distribution.
 
(i)           Notwithstanding any distributions pursuant to the foregoing
provisions, Excess Deferral Contributions shall be treated as Annual Additions
for purposes of Section 3.13.
 
(j)           Distributions pursuant to this Section 3.10 shall be made
proportionately from the Investment Funds with respect to the Participant’s
Account or Accounts from which any such distribution is made.
 
(k)           The Committee may, to the extent permitted under Treasury
Regulation Section 1.401(k)-2(b)(3), recharacterize as after-tax contributions
for such Plan Year all or a portion of the 401(k) Contributions for Participants
who are Highly Compensated Employees to the extent necessary to comply with the
applicable limit set forth in this Section 3.10.
 
(l)           The Committee may, in its sole discretion, elect to use any
combination of the methods described in this Section 3.10 to satisfy the
limitations contained herein; provided, however, that such combination of
methods shall be applied in a uniform and non-discriminatory manner.
 
3.11        Limitation on Matching Contributions.
 
(a)           Notwithstanding the provisions of Section 3.3, the amount of
Matching Contributions made on behalf of each Employee who is a Highly
Compensated Employee who is eligible to participate any time during the Plan
Year shall be limited to the extent necessary to ensure that either of the
following tests is satisfied:
 
(1)       the “Actual Matching Contribution Percentage” (as hereinafter defined)
for the group of Employees eligible to participate in the Plan who are Highly
Compensated Employees is not more than the Actual Matching Contribution
Percentage for the preceding Plan
 


 
21

--------------------------------------------------------------------------------

 


 
 


 


 
Year of all other Employees eligible to participate in the Plan multiplied by
1.25; or
 
(2)       the excess of the Actual Matching Contribution Percentage for the
group of Employees eligible to participate in the Plan who are Highly
Compensated Employees over the Actual Matching Contribution Percentage for the
preceding Plan Year of all other Employees eligible to participate in the Plan
is not more than two percentage points, and the Actual Matching Contribution
Percentage for the group of Employees eligible to participate in the Plan who
are Highly Compensated Employees is not more than the Actual Matching
Contribution Percentage for the preceding Plan Year of all other Employees
eligible to participate in the Plan multiplied by 2.0.
 
(b)           For purposes of this Section 3.11 the term “Actual Matching
Contribution Percentage” shall mean, for any specified group of Employees
eligible to participate in the Plan, the average of such Employees’ Matching
Contribution Percentages (as defined below).  The term “Matching Contribution
Percentage” shall mean, for an Employee eligible to participate in the Plan at
any time during the Plan Year, the ratio of:
 
(1)       the aggregate of the Matching Contributions (which, in accordance with
the rules set forth in Treasury Regulation Section 1.401(m)-2(a)(5), are taken
into account with respect to such Plan Year), to
 
(2)       such Employee’s Code Section 414(s) compensation (as described in
Section 3.10(c)).
 
(c)           The Matching Contribution Percentage for a Participant who is a
Highly Compensated Employee for the Plan Year and who is to have matching
employer contributions (within the meaning of (Code Section 401(m)(4)(A)) made
on his or her behalf under two or more plans described in Code Section 401(a)
that are maintained by the Employer, shall be determined as if the total of such
matching employer contributions were made under the single plan being
tested.  If a Highly Compensated Employee participates in two or more such plans
or arrangements, all matching contributions made with or within the same
calendar year shall be treated as made within a single arrangement.  The Highly
Compensated Employee’s compensation shall be determined for the same 12-month
period using the definition of compensation under the plan being tested.  If the
Plan is permissibly aggregated with other plans having the same plan year and
Actual Contribution Percentage testing method, or is required to be aggregated,
as provided under Treasury Regulation Section 1.401(m)-2(a) for purposes of
determining whether or not such plans satisfy Code Sections 401(m), 401(a)(4),
or 410(b), then the provisions of this Section 3.11 shall be applied by
determining the Actual Matching Contribution Percentage of Employees who are
eligible to participate in the Plan as if all such plans were a single plan.
 


 
22

--------------------------------------------------------------------------------

 


 
 


 


 
(d)           Solely for the purpose of this Section 3.11, the term “Matching
Contribution” shall, to the extent elected by the Committee in accordance with
applicable law, include such other contributions which, in accordance with
Treasury Regulation Section 1.401(m)-2(a)(4), may be aggregated with such
Matching Contributions for purposes of demonstrating compliance with the
requirements of Code Section 401(m)(2).
 
(e)           In the event it is determined prior to any payroll period that the
amount of Matching Contributions to be made thereafter is likely to cause the
limitation prescribed in this Section 3.11 to be exceeded, the amount of such
contributions allowed to be made by or on behalf of Participants who are Highly
Compensated Employees shall be reduced to a rate determined by the Committee
(including a rate of 0% if the Committee so determines), notwithstanding the
limitations on contribution rate changes in Section 3.3. Except as is
hereinafter provided, the Participants to whom such reduction is applicable and
the amount of such reduction shall be determined pursuant to such uniform and
nondiscriminatory rules as the Committee shall prescribe.
 
(f)           Notwithstanding the foregoing paragraph, with respect to any Plan
Year in which Matching Contributions made on behalf of Participants who are
Highly Compensated Employees exceed the applicable limit set forth in this
Section 3.11 (Excess Aggregate Contributions), distributions of Excess Aggregate
Contributions shall be made to Highly Compensated Employees in the following
manner:  First, Excess Aggregate Contributions of the Highly Compensated
Employee with the highest Matching Contribution shall be distributed until the
first to occur of: (1) the total Excess Aggregate Contributions have been
distributed; or (2) the Matching Contribution of such Highly Compensated
Employee equals the Matching Contribution of the Highly Compensated Employee
with the second highest Matching Contribution.  In the event that distribution
of Matching Contributions of the Highly Compensated Employee with the highest
Matching Contribution does not result in distribution of all Excess Aggregate
Contributions, then the Excess Aggregate Contributions of such Highly
Compensated Employee with the highest Matching Contribution and the Excess
Aggregate Contributions of the Highly Compensated Employee with the second
highest Matching Contribution will be reduced until the first to occur of:  (1)
the total Excess Aggregate Contributions have been distributed; or (2) the
Matching Contribution of such Highly Compensated Employees are reduced until
they equal the Matching Contribution of the Highly Compensated Employee with the
third highest Matching Contribution.  This process shall be repeated until all
Excess Aggregate Contributions have been distributed.  Such Matching
Contributions, along with earning attributable to such Matching Contributions
determined in accordance with paragraph (g), shall be distributed to the
affected Participants who are Highly Compensated Employees as soon as
practicable after the end of such Plan Year, and in all events prior to the end
of the next following Plan Year.
 
(g)           Income on excess Matching Contributions for the Plan Year in which
such excess occurs shall be determined in the manner provided for in Section
3.10(h).
 


 
23

--------------------------------------------------------------------------------

 


 
 


 


 
(h)           Notwithstanding any distributions pursuant to the foregoing
provisions, excess Matching Contributions shall be treated as Annual Additions
for purposes of Section 3.13.
 
(i)           Distributions pursuant to this Section 3.11 shall be made
proportionately from the Investment Funds with respect to the Participant’s
Account or Accounts from which distribution is made.
 
(j)           The Committee may, in its sole discretion, elect to use any
combination of the methods described in this Section 3.11 to satisfy the
limitations contained herein; provided, however, that such combination of
methods shall be applied in a uniform and non-discriminatory manner.
 
3.12        Maximum Annual Addition to a Participant’s Account. Notwithstanding
any provision herein to the contrary, and except to the extent permitted under
Code Section 414(v), the sum of the Annual Additions allocated to a
Participant’s Accounts under the Plan and any other defined contribution plan
maintained by a member of the Controlled Group shall not exceed the lesser of:
 
(a)           forty thousand dollars ($40,000), as adjusted for increases in the
cost-of-living under Code Section 415(d), or
 
(b)           one hundred percent (100%) of the Participant’s 415 Compensation.
 
For purposes of this Section 3.12, the term “Annual Addition” means the sum for
any Plan Year of (i) Employer contributions made directly or indirectly, (ii)
the Participant’s voluntary contributions, and (iii) forfeitures.  The
determination of “Annual Addition” shall be made in accordance with Treasury
Regulation Section 1.415(c)-1(b), or any successor thereto.
 
For purposes of applying the limitations of Code Section 415, the aggregation
rules under Treasury Regulation Section 1.415(f)-1, or any successor thereto,
shall apply.  All the applicable requirements of Code Section 415, and the final
regulations issued with respect thereto, are incorporated herein by
reference.  The limitation year will be the calendar year.
 
3.13        Adjustment for Excessive Annual Additions.  Notwithstanding any
other provision of the Plan, if the Annual Additions for any Participant exceed
the limitations under Section 3.12, then such excess may be corrected in
accordance with the Employee Plans Compliance Resolution System (EPCRS) as set
forth in Revenue Ruling 2008-50 or any other superseding or applicable guidance,
including, but not limited to, the preamble to the regulations under Code
Section 415.
 
3.14        Top Heavy Limitations.  Notwithstanding any other provision of the
Plan, in any Top-Heavy Plan Year, the sum of Employer contributions and
forfeitures allocated to the Accounts of a non-Key Employee Participant who is
employed by the Employer on the last day of the Plan Year, shall not be less
than the lesser of (a) three percent (3%) of such Participant’s Compensation, or
(b) unless the Employer has designated this Plan to satisfy the requirements of
Code Sections 401 (a)(4) or 410 for a defined benefit plan, the largest
percentage of Employer contributions and forfeitures which is allocated on
behalf of any Key
 


 
24

--------------------------------------------------------------------------------

 


 
 


 


 
Employee for such Plan Year.  This minimum allocation to the accounts of a
non-Key Employee Participant shall be made whether or not such Participant
completed one thousand (1,000) Hours of Service during the Plan Year, and shall
be determined by treating all defined contribution plans (in a Required
Aggregation Group) as a single plan.
 
Employer Matching Contributions shall be taken into account for purposes of
satisfying the minimum contribution requirements of Code Section 416(c)(2).  The
preceding sentence shall apply with respect to Matching Contributions under the
Plan or, if the Plan provides that the minimum contribution requirement shall be
met in another plan, such other plan.  Matching Contributions that are used to
satisfy the minimum contribution requirements shall be treated as Matching
Contributions for purposes of the Actual Matching Contribution Percentage test
and other requirements of Code Section 401(m).
 
3.15        Rollover Contributions.  A Participant may, subject to compliance
with Code Section 402(c) as well as all administrative requirements, contribute
a rollover contribution to the Plan by filing a written request with the
Administrator.  Any such request shall include the amount of the rollover
contribution and a statement satisfactory to the Administrator that such amount
constitutes a rollover contribution within the meaning set forth below.  Any
rollover contribution contributed to the Plan by a Participant shall be credited
to a Rollover Account established for the Participant as of the date it is
received by the Trustee, and shall be fully vested and non-forfeitable at all
times.  For purposes of this Section, “rollover contribution” shall mean a
contribution of an eligible rollover distribution (as defined in Code Section
402(c)(4)) from either (1) a qualified plan described in Section 401(a) or
403(a) of the Code, including any after-tax employee contributions in a direct
rollover, (2) an annuity contract described in Section 403(b) of the Code, (3)
an eligible plan under Section 457(b) of the Code which is maintained by a
state, a political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state, or (4) an individual retirement
account or annuity described in Section 408(a) or 408(b) of the Code, but only
the portion of the distribution that is eligible to be rolled over and would be
includible in gross income.
 
In no event shall any assets be transferred to this Plan from any
profit-sharing, pension or retirement plan which would cause this Plan to become
a “transferee plan” within the meaning set forth in Code Section 401(a)(11)(B).
 


 
25

--------------------------------------------------------------------------------

 


 
 


 


 
ARTICLE IV - ALLOCATION OF CONTRIBUTIONS
 
AND ADMINISTRATION OF TRUST FUNDS
 
4.1        Establishment of Separate Accounts.  The Administrator shall maintain
each of the Accounts described in Section 1.1.  The Committee, in its
discretion, may establish and maintain such additional accounts and subaccounts
as it determines necessary for the administration of the Plan.  Each
Participant’s Account Balance shall include the amounts credited thereto in
accordance with the provisions of Section 4.2.
 
4.2        Allocations To Accounts.  The Accounts of all Participants shall be
adjusted  in the following manner:
 
(a)           There shall be credited to the 401(k) Contributions Account of
each Participant that amount agreed to by each Participant pursuant to his
deferral agreement with an Employer, including any Catch-up Contributions,
within the applicable time frames as prescribed by the Code and ERISA (and the
regulations thereunder) after each payroll period.
 
(b)           There shall be credited to a Participant’s Rollover Account such
Participant’s Rollover Contributions, if any, as soon as practicable after such
contributions are made.
 
(c)           There shall be credited to a Participant’s Matching Contributions
Account, Matching Contributions for a Plan Year, if any, after the end of the
Plan Year to such Participants who are eligible to receive such contributions
for such Plan Year.
 
(d)           There shall be credited to a Participant’s New ESOP Voting Shares
Contribution Account and New ESOP Non-Voting Shares Contribution Account, if
any, after the end of the Plan Year to such Participants who are eligible to
receive New ESOP Voting Shares Contributions and/or New ESOP Non-Voting Shares
Contributions, as the case may be, for such Plan Year.
 
(e)           There shall be credited to a Participant’s Account the value of
the forfeitures for a Plan Year that are to be allocated as provided in Section
3.4 in accordance with Section 6.1(g).  If such forfeiture causes a limitation
in Article III to be exceeded, any excess shall be credited to a suspense
account until the next Valuation Date at which time any balance in the suspense
account shall be treated as forfeiture under Section 6.1(g) during the
succeeding Plan Year.
 
(f)           There shall be credited to a Participant’s 401(k) Contributions
Account Qualified Non-Elective Contributions by an Employer for a Plan Year, if
any, made in either cash or Qualifying Employer Securities, which shall be
apportioned as of the last day of the Plan Year among the Participants of such
Employer employed on the last day of the Plan Year who are not Highly
Compensated Employees (as defined under Code Section 414(q)) (“Non-Highly
Compensated Employees”) by allocating to each such Non-Highly Compensated
Employee’s 401(k) Contribution Account the same dollar amount or percentage of
Compensation (or the number of Qualifying Employer
 


 
26

--------------------------------------------------------------------------------

 


 
 


 


 
Securities having a value equal to such dollar amount or percentage of
Compensation, as the case may be), as such amount or percentage of Compensation
may be determined by the Employer, in its sole discretion.
 
(g)           There shall be credited or debited to the Accounts (other than the
ESOP Accounts and the KSOP Non-Voting Shares Contributions Account and the KSOP
Voting Shares Contributions Account) of each Participant who was a Participant
on the preceding Valuation Date, a portion of the net earnings and increase or
decrease in the value of  the Trust Fund since the preceding Valuation
Date.  The Committee shall credit or debit such earnings and increase or
decrease in value to each such Account in the proportion that the Account
Balance as of the preceding Valuation Date bears to the aggregate Account
Balances as of the preceding Valuation Date.  Notwithstanding the foregoing,
allocation of gains and losses shall be allocated based on a Participant’s
investment elections with respect to those Accounts subject to Participant
investment election in accordance with Section 5.2.
 
(h)           There shall be credited or debited to the ESOP Accounts, KSOP
Non-Voting Shares Contributions Account and KSOP Voting Shares Contributions
Account of each Participant any increase or decrease in the market value of
Qualifying Employer Securities held in a Participant’s ESOP Accounts, KSOP
Non-Voting Shares Contributions Account and KSOP Voting Shares Contributions
Account since the preceding Valuation Date as computed by the Trustee pursuant
to Section 4.4, and all income collected, and expenses paid and realized profits
and losses shall be added to or deducted from a Participant’s ESOP Accounts,
KSOP Non-Voting Shares Contributions Account and KSOP Voting Shares
Contributions Account in the ratio that each Participant’s ESOP Accounts, KSOP
Non-Voting Shares Contributions Account and KSOP Voting Shares Contributions
Account, at the prior Valuation Date (less amounts distributed or transferred
since the preceding Valuation Date) bears to the total of all such ESOP
Accounts, KSOP Non-Voting Shares Contributions Accounts and the KSOP Voting
Shares Contributions Accounts (less amounts distributed or transferred since the
preceding Valuation Date).
 
4.3        Valuation of Trust Fund. As of each Valuation Date, the Committee
shall determine the current fair market value of the Trust Fund, less the amount
of all expenses which have been incurred but not paid.
 
4.4        Valuation of Qualifying Employer Securities.  The fair market value
of any Qualifying Employer Securities held in the Trust Fund on any Valuation
Date shall be (i) if the principal market for Qualifying Employer Securities is
a national securities exchange, the closing price of such Qualifying Employer
Securities on such Valuation Date as reported by such exchange or on a composite
tape reflecting transactions on such exchange, or (ii) if the principal market
for such Qualifying Employer Securities is not a national securities exchange
and such Qualifying Employer Securities are quoted on the National Association
of Securities Dealers Automated Quotations System (“NASDAQ”), the closing price
of the Qualifying Employer Securities on such Valuation Date on NASDAQ;
provided, however, that if no selling prices are available for such Valuation
Date, then the selling prices available on the first business day immediately
preceding the Valuation Date shall be used for the foregoing
 


 
27

--------------------------------------------------------------------------------

 


 
 


 


 
purposes.  Notwithstanding the foregoing, if the Qualifying Employer Securities
are not “readily tradable on an established securities market,” as determined
under applicable guidance, then the fair market value of the Qualifying Employer
Securities shall be determined by the Committee based upon the valuation of the
Qualifying Employer Securities by an independent appraiser selected by the
Committee who meets requirements similar to the requirements set forth under the
Treasury Regulations promulgated under Code Section 170(a)(1).  In the event the
Qualifying Employer Securities are not readily tradable on an established
securities market, the determination of the fair market value of the Qualifying
Employer Securities at any time during a Plan Year shall be based on the
valuation as of the Valuation Date which was the last day of the immediately
preceding Plan Year, or any more recent Valuation Date which the Committee
determined was necessary to value the Qualifying Employer Securities.
 


 
28

--------------------------------------------------------------------------------

 


 
 


 


 
ARTICLE V - INVESTMENT OF TRUST FUND
 
5.1        Investment Control.  Except as may be otherwise set forth herein, the
management and control of the assets of the Plan shall be vested in the Trustee
designated from time to time by the Company through its Board of Directors
pursuant to the Trust Agreement; provided, however, the Company, through its
Board of Directors, or the Trustee, may appoint one or more Investment Managers
to manage, acquire or dispose of any assets of the Plan.  The Committee may
instruct the Trustee to establish separate Investment Funds for selection by
Participants pursuant to Section 5.2 or with respect to a Participant’s 401(k)
Accounts (including Qualified-Nonelective Contributions), Matching Accounts,
Employee Accounts and/or Rollover Accounts.  The Committee may at any time add
to or delete any such Investment Funds.
 
5.2        Participant Investment Elections.
 
(a)           If the Committee instructs the Trustee to establish Investment
Funds under the Plan, each Participant shall have the right, under uniform rules
established by the Committee and in accordance with ERISA Section 404(c) and
regulations thereunder, to designate such Investment Funds in which the Trustee
is to invest a Participant’s 401(k) Account (including Qualified-Nonelective
Contributions), Matching Account, Employee Account, and/or Rollover
Account.  Any designation or change in designation of an Investment Fund shall
be made in writing on forms provided by and submitted to the Committee, or by
such other means as established by the Committee, and shall be effective in
accordance with uniform rules established by the Committee.  The Employer and
Committee shall rely on all investment directions made by Participants pursuant
to this Section 5.2.  The Plan is intended to constitute a plan described in
ERISA Section 404(c) and the regulations thereunder.  Neither the Employer, the
Committee nor the Trustee shall control or assume responsibility for investment
elections made by Participants, and shall be relieved of liability for any
losses that are the direct and necessary result of investment instructions given
by the Participant, his or her Beneficiary or an alternate payee under a
qualified domestic relations order.
 
(b)           No Participant Election. If a Participant does not make a written
election of an Investment Fund, the Committee shall direct the Trustee to invest
all amounts allocated to such Participant in the Investment Fund or Funds which,
in the opinion of the Committee, is suitable for such investment.
 
5.3        Investment of Voting Shares Contributions Accounts.
 
(a)           The special rules set forth below shall apply with respect to the
investment and disposition of voting Qualifying Employer Securities held in a
Participant’s Old ESOP Voting Shares Contributions Account, New ESOP Voting
Shares Contributions Account and KSOP Voting Shares Contributions Accounts.
 
(1)       Investment.  A Participant’s Old ESOP Voting Shares Contributions
Account, New ESOP Voting Shares Contributions Account and KSOP Voting Shares
Contributions Accounts shall be
 


 
29

--------------------------------------------------------------------------------

 


 
 


 


 
invested primarily in Qualifying Employer Securities, and may be subject to an
Exempt Loan.  The Trustee shall purchase Qualifying Employer Securities with
respect to these accounts only at the direction of the Committee.
 
(2)       Disposition. The Trustee shall dispose of Qualifying Employer
Securities allocated to a Participant’s Old ESOP Voting Shares Contributions
Accounts, New ESOP Voting Shares Contributions Accounts and KSOP Voting Shares
Contributions Accounts only with the consent of the  Participant.  The Trustee
shall not dispose of a greater percentage of unallocated Qualifying Employer
Securities than it could dispose of allocated Qualifying Employer Securities in
any transaction or series of  transactions.
 
(3)       Diversification Option. Qualifying Employer Securities held with
respect to a Participant’s New ESOP Voting Shares Contributions Account and KSOP
Voting Shares Contributions Account shall be subject to the provisions of
Section 7.5.
 
(4)       Voting.
 
(A)           If the Company has a registration-type class of securities, the
Trustee shall vote Qualifying Employer Securities which are allocated to a
Participant’s Old ESOP Voting Shares Contributions Accounts, New ESOP Voting
Shares Contributions Accounts and KSOP Voting Shares Contributions Accounts as
the Participant (or in the event of a Participant’s death, the Participant’s
Beneficiary) directs.
 
(B)           If the Company does not have a registration-type class of
securities, a Participant shall direct the Trustee as to the voting of
Qualifying Employer Securities which are allocated to a Participant’s Old ESOP
Voting Shares Contributions Accounts, New ESOP Voting Shares Contributions
Accounts and KSOP Voting Shares Contributions Accounts with respect to corporate
matters that involve the voting of such Qualifying Employer Securities with
respect to the approval or disapproval of any corporate merger or consolidation,
recapitalization, reclassification, liquidation, dissolution, sale
of  substantially all assets of a trade or business of the Company, or such
similar transaction as prescribed in regulations.  The Trustee shall vote
Qualifying Employer Securities not allocated to the account of any Participant,
and all allocated Shares for which no Participant directions are received, with
respect to corporate matters which involve the voting of such Qualifying
Employer Securities with respect to the approval or disapproval of any corporate
merger or consolidation, recapitalization, reclassification, liquidation,
dissolution, sale of substantially all assets of a trade or business of the
Company, or such similar transaction as prescribed in regulations, in the same
proportion as such directions are received for allocated Qualifying Employer
Securities with respect to such corporate matters.
 


 
30

--------------------------------------------------------------------------------

 


 
 


 


 
(C)           For this purpose, a “registration-type class of securities” means:
(i) a class of securities required to be registered under Section 12 of the
Securities Exchange Act of 1934; and (ii) a class of securities which would be
required to be so registered except for the exemption from registration provided
in subsection (g)(2)(H) of such Section 12.
 
(b)           Suspense Account. All Qualifying Employer Securities acquired with
respect to New ESOP Voting Shares Contributions Accounts with the proceeds of an
Exempt Loan initially shall be held in an unallocated suspense account until
released.  If such Qualifying Employer Securities are not pledged as collateral
for an Exempt Loan, the number of shares of Qualifying Employer Securities
released shall equal the number of shares held in the suspense account
immediately before the release multiplied by a fraction, the numerator of which
is Exempt Loan principal and interest paid for the Plan Year and the denominator
of which is the sum of such payments for the current and all future Plan Years,
determined without regard to any extensions or renewal periods.  If the interest
rate under the Exempt Loan is variable, future interest to be paid shall be
determined based on the rate in effect on the last day of the Plan Year for
which the release is being calculated.  If such Qualifying Employer Securities
are pledged as collateral for an Exempt Loan, the number of shares released
shall be determined under the Trust Agreement or in accordance with Treasury
Regulation Section 54.4974-7(b)(8).  Qualifying Employer Securities so released
from the suspense account shall be allocated to New ESOP Voting Shares
Contributions Accounts in accordance with Section 3.4.  Dividends on Qualifying
Employer Securities held in the suspense account which are not used to pay
principal or interest on the Exempt Loan shall be allocated to Participants’ New
ESOP Voting Shares Contributions Accounts as income for the Plan Year unless
expensed pursuant to Section 5.3(c).
 
(c)           Dividend Distributions.
 
(1)       Allocated Securities. Dividends received in respect of Qualifying
Employer Securities allocated to Participants’ Old ESOP Voting Shares
Contributions Accounts, New ESOP Voting Shares Contributions Accounts and KSOP
Voting Shares Contributions Accounts either shall be (i) allocated to such Old
ESOP Voting Shares Contributions Accounts, New ESOP Voting Shares Contributions
Accounts and KSOP Voting Shares Contributions Accounts, respectively, (ii)
distributed to the Participants to whom they are allocated provided the
distribution is made not later than ninety (90) days after the close of the Plan
Year in which the dividends are paid, or (iii) paid to the Plan and distributed
in cash to the Participants to whom they are allocated provided the distribution
is made not later than ninety (90) days after the close of the Plan Year in
which the dividends are paid, as the Committee shall direct.  If the Committee
determines that dividends are to be distributed directly to Participants, the
Committee may request the Company to pay them directly to the
 


 
31

--------------------------------------------------------------------------------

 


 
 


 


 
Participant, according to a schedule of distribution provided by the Committee.
 
(2)       Suspense Account. Dividends received in the Trust Fund in respect of
Qualifying Employer Securities held in a suspense account may be applied (i) to
make payments of principal or interest on the Exempt Loan with which they were
acquired or (ii) to pay expenses of the Plan, as the Committee shall direct.
 
5.4        Investment of Non-Voting Shares Contributions Accounts.
 
(a)           The special rules set forth below shall apply with respect to the
acquisition and disposition of Qualifying Employer Securities held in a
Participant’s Old ESOP Non-Voting Shares Contributions Account, New ESOP
Non-Voting Shares Contributions Account and KSOP Non-Voting Shares Contributions
Account.
 
(1)       Investment.  Old ESOP Non-Voting Shares Contributions Accounts, New
ESOP Non-Voting Shares Contributions Accounts and KSOP Non-Voting Shares
Contributions Accounts shall be invested primarily in Qualifying Employer
Securities and shall not be subject to an Exempt Loan.  The Trustee shall
purchase Qualifying  Employer Securities with respect to these accounts only at
the direction of the Committee.
 
(2)       Disposition. The Trustee shall dispose of Qualifying Employer
Securities  allocated to an Old ESOP Non-Voting Shares Contributions Account, a
New ESOP Non-Voting Shares Contributions Account or a KSOP Non-Voting Shares
Contributions Account only at the direction of the Committee.
 
(3)       Diversification Option. Qualifying Employer Securities held with
respect to a Participant’s New ESOP Non-Voting Shares Contributions Account and
KSOP Non-Voting Shares Contributions Account shall be subject to the provisions
of Section 7.5.
 
(4)       Voting.  A Participant shall direct the Trustee as to the voting of
Qualifying Employer Securities which are allocated to a Participant’s Old ESOP
Non-Voting Shares Contributions Accounts, New ESOP Non-Voting Shares
Contributions Accounts and KSOP Non-Voting Shares Contributions Accounts with
respect to corporate matters that involve the voting of such Qualifying Employer
Securities with respect to the approval or disapproval of any corporate merger
or consolidation, recapitalization, reclassification, liquidation, dissolution,
sale of  substantially all assets of a trade or business of the Company, or such
similar transaction as prescribed in regulations.  The Trustee shall vote
Qualifying Employer Securities not allocated to the account of any Participant,
and all allocated Shares for which no Participant
 


 
32

--------------------------------------------------------------------------------

 


 
 


 


 
directions are received, with respect to corporate matters which involve the
voting of such Qualifying Employer Securities with respect to the approval or
disapproval of any corporate merger or consolidation, recapitalization,
reclassification, liquidation, dissolution, sale of substantially all assets of
a trade or business of the Company, or such similar transaction as prescribed in
regulations, in the same proportion as such directions are received for
allocated Qualifying Employer Securities with respect to such corporate matters.
 
(b)           Dividends. Dividends received in respect of Qualifying Employer
Securities allocated to a Participant’s Old ESOP Non-Voting Shares Contributions
Account, New ESOP Non-Voting Shares Contributions Account or KSOP Non-Voting
Shares Contributions Account shall be applied to purchase additional shares of
Qualifying Employer Securities for such account.
 
5.5        Registration of Qualifying Employer Securities. Qualifying Employer
Securities  held in a Participant’s Accounts as of December 31, 1993 may, but
shall not be obligated to be, reissued, and all Qualifying Employer Securities
acquired under the Plan thereafter shall be  held in the name of the Trustee or
in the name of the  nominee of the Trustee or the Investment Manager, as the
case may be.  Legal title to any such Qualifying Employer Securities and except
as otherwise set forth herein, all voting and other rights shall remain in the
Trustee until said Qualifying Employer Securities shall be registered in the
name of the Participant upon distribution to the Participant.
 
5.6        Adjustments. Appropriate adjustment shall be made by the Committee
with  respect to Qualifying Employer Securities held in a Participant’s Accounts
for any change in the outstanding shares of common stock of the Company by
reason of recapitalization, merger,  consolidation, split up, stock dividend,
stock split, combination or exchange of shares or the like.
 


 


 
33

--------------------------------------------------------------------------------

 


 
 


 


 
ARTICLE VI - BENEFITS
 
6.1        Termination Prior to Retirement Date.
 
(a)           Full Vesting.  A Participant’s KSOP Non-Voting Shares
Contributions Account, KSOP Voting Shares Contributions Account, 401(k)
Contributions Account, Matching Contributions Account, Rollover Account, and
Employee Account shall at all times be fully vested and non-forfeitable.  In the
event of the Termination of Employment of a Participant for any reason, the
portion of a Participant’s termination benefit  attributable to the foregoing
Accounts shall be valued as of the Valuation Date coincident with or next
following the date of such Participant’s Termination of Employment.
 
(b)           Vesting Schedule.  In the event of the Termination of Employment
of a Participant for any reason other than retirement, death or Disability, the
Participant’s termination benefits attributable to such Participant’s New ESOP
Voting Shares Contributions Account, New ESOP Non-Voting Shares Contributions
Account, Old ESOP Voting Shares Contributions Account and Old ESOP Non-Voting
Shares Contributions Account, shall be the balance in such Accounts valued as of
the applicable Valuation Date set forth in Section 8.5 multiplied by such
Participant’s Vested Percentage based on his or her Vesting Years of Service,
determined as follows:
 
Vesting
Years of Service
Vested
Percentage
Forfeitable
Percentage
Less than 2
0%
100%
2 but less than 3
20%
80%
3 but less than 4
40%
60%
4 but less than 5
60%
40%
5 but less than 6
80%
20%
6 or more
100%
0%



 
(c)           Payment of Benefits.  The payment of benefits shall be governed by
the provisions of Article VIII.
 
(d)           Death Before Account Distributed.  If a Former Participant dies
after his or her Termination of Employment but before the amount in his or her
Accounts is completely distributed, no further payments shall be made under this
Section 6.1 and a death benefit shall be paid pursuant to Section 6.4.  The
amount in such Former Participant’s Accounts shall not include amounts forfeited
pursuant to this Section 6.1.
 


 
34

--------------------------------------------------------------------------------

 


 
 


 


 
(e)           Forfeitures of Non-Vested Benefits. Upon a Participant’s
Termination of  Employment other than as a result of retirement, death or
Disability, the non-vested Portion of such Participant’s Accounts as determined
under Section 6.1(b) shall be forfeited as of the last day of the Plan Year that
is the earlier of (1) the distribution of the entire vested portion of the
Former Participant’s Accounts, or (2) the last day of the Plan Year in which the
Participant incurs five (5) consecutive Breaks in Service.  Notwithstanding the
foregoing, no amount shall be considered as forfeited until a  Participant has
incurred a Break in Service.  During the period beginning on a Participant’s
Termination of Employment and ending on the Valuation Date on which his or her
forfeiture occurs, such forfeiture shall be maintained as a separate
account.  Any portion of Participant’s Accounts attributable to Qualifying
Employer Securities will be forfeited only after that portion of the
Participant’s Accounts not attributable to Qualifying Employer Securities is
forfeited.  If the Participant returns to the service of the Employer without
having incurred a Break in Service, his or her forfeiture account shall be
reinstated in the same amount as on the date of his or her Termination of
Employment.  For purposes of this provision, if the Former Participant has a
Vested Percentage in his or her Accounts of zero (0), then such Former
Participant shall be deemed to have received a distribution of such benefit as
of the year in which the Termination of Employment occurs.
 
(f)           Effect of Re-Employment.
 
(1)       Notwithstanding paragraph (e), if a terminated employee who had less
than a one hundred percent (100%) Vested Percentage of his or her Accounts at
the date of his or her Termination of Employment is both reemployed and repays
the entire amount (without interest) of any distributions received upon his or
her  Termination of Employment, (1) in the case of a distribution on account of
Termination of Employment, before the earlier of (i) five (5) years after the
first date on which such employee is subsequently reemployed, or (ii) the close
of the first period of five (5) consecutive Breaks in Service, or (2) in the
case of distributions other than on account of Termination of  Employment, five
(5) years after the date of such distribution, such Employee shall have the
non-vested portion of each such Accounts restored to such Accounts (unadjusted
for any gains, losses or expenses), respectively, on the last day of the Plan
Year in which both of said conditions are satisfied.
 
(2)       A terminated employee with a Vested Percentage in his or her Accounts
at his or her Termination of Employment who thereafter returns to the employ of
a member of the Controlled Group shall have his or her vesting Years of Service
determined at his or her Termination of Employment restored when he or she
becomes a Participant as required by Section 2.4.
 


 


 
35

--------------------------------------------------------------------------------

 


 
 


 


 
(3)       A terminated employee who has no Vested Percentage in his or her
Accounts at the date of his or her Termination of Employment, and who thereafter
returns to the employ of a member of the Controlled Group shall have his or her
vesting Years of Service determined at his or her Termination of Employment
restored when he or she becomes a Participant as required by Section 2.4.
 
(g)           Treatment of Forfeitures.  Forfeitures may be made available to
reinstate previously forfeited account balances of Former Participants, if any,
in accordance with Section 6.1(f), be used to satisfy any contribution that may
be required pursuant to Section 3.4, or used to pay any administrative expenses
of the Plan.  The remaining Forfeitures, if any, shall be allocated as provided
in Section 3.4 as if they were a contribution made by the Employer.  If a
forfeiture causes the limitation described in Section 3.12 to be exceeded, any
excess shall be credited to a suspense account until the next Valuation Date at
which time any balance in the suspense account shall be treated as forfeiture
under this Section 6.1 during the succeeding Plan Year.
 
6.2        Retirement Benefits.
 
(a)           If a Participant continues in the employ of the Employer on or
after his or her Retirement Date, he or she shall continue to be treated in all
respects as a Participant until his or her actual retirement.  No retirement
benefits shall be payable to a Participant until his or her actual retirement,
and all retirements shall be deemed effective as of the Valuation Date
coincident with or immediately preceding the date of actual retirement.
 
(b)           A Participant who attains his or her Retirement Age prior to his
or her Termination of Employment shall be fully vested in his or her
Accounts.  The retirement benefit of such Participant shall be the aggregate
amount in his or her Accounts valued as of the Valuation Date coincident with or
immediately preceding his or her Retirement Date or his or her actual retirement
date, whichever is later, plus any Employer contributions made with respect to
the Plan Year then ending and allocated to his or her Accounts, whether or not
such contribution was actually received by the Trustee on or before such
Valuation Date.
 
(c)           The payment of benefits shall be governed by the provisions of
Article VIII.
 
(d)           If a Former Participant dies after his or her actual retirement
but before the amount in his or her account is completely distributed, no
further payments shall be made under this Section 6.2 a death benefit shall be
paid pursuant to Section 6.4.
 
6.3        Disability Benefit.
 
(a)           In the event of the total and permanent Disability of a
Participant and his or her Termination of Employment on account of said
Disability, such Participant shall become one hundred percent (100%) vested in
his or her Accounts and shall be entitled to the aggregate amount in his or her
Accounts valued as of the Valuation Date coincident
 


 
36

--------------------------------------------------------------------------------

 


 
 


 


 
with or immediately preceding the date of the Participant’s Termination of
Employment on account of such Disability.
 
(b)           The payment of benefits shall be governed by the provisions of
Article VIII.
 
(c)           If a Disabled Participant dies after Termination of Employment and
certification of his or her Disability but before the amount in his or her
Accounts is completely distributed, no further payments shall be made under this
Section 6.3 and a death benefit shall be paid pursuant to Section 6.4.
 
6.4        Death Benefits.
 
(a)           In the event of the death of a Participant while an Employee, such
Participant shall, subject to Section 6.1(d), become one hundred percent (100%)
vested in his or her Accounts.  The death benefit of such deceased Participant
shall be the aggregate amount in his or her Accounts valued as of the Valuation
Date coincident with or immediately following the date of death of
such  Participant.
 
(b)           Except as otherwise set forth in Section 1.2 at any time, and from
time to time, each Participant shall have the unrestricted right to designate
the Beneficiary to receive the death benefit payable hereunder and to revoke any
such designation.  Each such designation shall be evidenced by a written
instrument filed with the Committee and signed by the Participant, in a form
prescribed by the Committee.
 
(c)           Subject to paragraph (d) below, the payment of benefits shall be
governed by  the provisions of Article VIII (where applicable).
 
(d)           If distribution of a Participant’s benefit has commenced prior to
such Participant’s death, and such Participant dies before his or her entire
benefit is distributed to him, distribution of the remaining portion of the
Participant’s benefit to the Participant’s Beneficiary shall be made at least as
rapidly as under the method of distribution in effect as of the date of the
Participant’s death.  If a Participant dies before distribution of his or her
benefit has commenced, distributions to any Beneficiary shall be made within 5
years after such Participant’s death; provided, however, that any distribution
to a Beneficiary may be made over the life of the Beneficiary (or over a  period
not extending beyond the life expectancy of the Beneficiary), and in such event,
such distribution shall not commence later than one (1) year after such
Participant’s death.  In the event such Beneficiary is the Participant’s
Surviving Spouse, the foregoing shall not apply, but such distribution shall not
commence later than the date on which such Participant would have attained age
seventy and one-half (70½).  If such Surviving Spouse dies after such
Participant’s death but before distributions to such Surviving Spouse commence,
this paragraph (d) shall be applied as if the  Surviving Spouse were the
Participant.
 


 


 
37

--------------------------------------------------------------------------------

 


 
 


 


 
(e)           If payments to a Beneficiary are being paid in installments and
such Beneficiary dies before the amount in his or her Accounts is completely
distributed, the balance thereof shall be paid to his or her estate in a lump
sum within sixty (60) days after the close of Plan Year in which
such  Beneficiary dies.
 
(f)           The Committee may require the execution and delivery of such
documents,  papers and receipts as they may deem reasonably necessary in order
to be assured that the payment of any death benefit is made to the person or
persons entitled thereto.
 


 
38

--------------------------------------------------------------------------------

 


 
 


 


 
ARTICLE VII - ESOP RULES
 
7.1        Put Option.  If the Qualifying Employer Securities are not “readily
tradable on an established securities market” (as defined below) when
distributed or are subject to a “trading limitation” (within the meaning of
Treasury Regulations Section 54.4975-7(b)(10)) when distributed, a Participant
who receives a distribution of Qualifying Employer Securities from his or her
ESOP Accounts, KSOP Non-Voting Shares Contributions Account and/or KSOP Voting
Shares Contributions Account hereunder shall have an option, exercisable under
the terms of this Section 7.1, to cause the Company to purchase the Qualifying
Employer Securities so distributed; provided, however, the Committee shall have
the right, but not the obligation, to cause the Plan to assume the rights and
obligations of the Company under the Participant’s option.  “Readily tradable on
an established securities market” for purposes of this Section 7.1 means
Qualifying Employer Securities that are listed on a national securities exchange
registered under Section 6 of the Securities Exchange Act of 1934 (“Securities
Exchange Act”) or that are quoted on a system which is sponsored by a national
securities association registered under Section 15A(b) of the Securities
Exchange Act.  The option shall be exercisable by the Participant, the
Participant’s donees or any person, including the Participant’s estate or
distributee therefrom, to whom Qualifying Employer Securities pass by reason of
the Participant’s death, by giving written notice to the Company that the option
is being exercised.  The option shall be exercisable (i) for a term of at least
sixty (60) days, measured from the date of the distribution from the Plan,
exclusive of any period during which the distributee is unable to exercise the
option because the party bound thereby is precluded from honoring it by
applicable law, and (ii) if the option is not exercised within the initial sixty
(60) day period, for a term of sixty (60) days, measured from the date notice of
the value of the Qualifying Employer Securities for the Plan Year following the
Plan Year in which the distribution occurred is furnished to the distributee,
exclusive of any period during which the distributee is unable to exercise the
option because the party bound thereby is precluded from honoring it by
applicable law.  The option price in either case shall be the fair market value
of the Qualifying Employer Securities as of the most recent Valuation Date;
provided, however, that if the value of Qualifying Employer Securities is to be
based on a valuation by an independent appraiser in accordance with Section 4.4,
the option price shall be the fair market value of the Qualifying Employer
Securities as of the most recent Valuation Date for which such valuation has
been completed.  Notwithstanding the foregoing, if the Plan assumes the rights
and obligations of the Company under the Participant’s option, and such
Participant is a disqualified person (as defined in Code Section 4975(e)(2)),
the option price shall be the fair market value of the Qualifying Employer
Securities as of the date of the transaction.  The Company, or the Trustee if
the Committee directs the Trustee to exercise the Company’s rights and
obligations under the option, may make payment in substantially equal annual
installments over not more than five years, with payment commencing 30 days
after the option is exercised.  If payment is made in installments, the obligor
shall provide adequate security and pay a reasonable rate of interest.
 
7.2        Right of First Refusal.
 
(a)           If at any time a Participant, or a Participant’s donee or
beneficiary, desires to sell, encumber, or otherwise dispose of Qualifying
Employer Securities distributed
 


 
39

--------------------------------------------------------------------------------

 


 
 


 


 
from a Participant’s Old ESOP Voting Shares Contributions Account, New ESOP
Voting Shares Contributions Account or KSOP Voting Shares Contributions Account
and such Securities are not then publicly traded, the Participant shall first
offer the same to the Trustee and to the Company by giving the Trustee and the
Company written notice disclosing: (i) the name(s) of the proposed transferee;
(ii) the certificate number and amount of Qualifying Employer Securities
proposed to be transferred; (iii) the proposed price; and (iv) all other terms
of the  proposed transfer.  Within 14 days after receipt of such notice the
Trustee, as directed by the Committee, and then the Company shall have the
option to purchase all or part of such  Qualifying Employer Securities.  If the
Trustee or the Company decides to exercise the option, the purchase price shall
be the proposed price under the intended transferee’s good faith offer to
purchase the Qualifying Employer Securities or the fair market value of the
Qualifying Employer Securities on the most recent Valuation Date, whichever is
greater.  The Company, or the Trustee if the Committee directs the Trustee to
exercise the Company’s rights and obligations under the option, may make payment
in substantially equal annual installments over not  more than five years, with
payment commencing 30 days after the option is exercised if the purchase price
is the most recent Valuation Date price or if such price is at least as
favorable to the Participant as the proposed terms.  If payment is made in
installments, the obligor shall provide adequate security and pay a reasonable
rate of interest.
 
(b)           In the event neither the Trustee nor the Company exercises the
option to  purchase set forth in paragraph (a) above, the Participant, donee or
beneficiary shall have the right to sell, encumber or otherwise dispose of
Qualifying Employer Securities on the terms of  the transfer set forth in the
written notice to the Trustee, provided such transfer is effected within 14 days
after the expiration of the option period and provided the same, in the opinion
of counsel to the Company, will not require the registration of the Qualifying
Employer Securities under any applicable federal or state securities laws or
otherwise be in contravention of such laws or in any way be inconsistent with
any investment representation given by the Participant.  If the transfer is not
effected within such period, the Trustees and the Company must again be  given
an option to purchase, as provided herein.
 
(c)           All share certificates subject to the right of first refusal shall
be endorsed on their face with a legend necessary to reflect the same.
 
(d)           Notwithstanding the foregoing, the obligation of Participants,
Participants’ donees and beneficiaries to offer the Company a right of first
refusal in accordance with this Section 7.2 shall apply only in the event the
Committee determines, in its sole discretion, to apply the provisions of this
Section 7.2, which application shall then apply to all Participants,
Participants’ donees and beneficiaries in a nondiscriminatory manner.
 
7.3        Nonterminable Protections and Rights.  If the Plan acquires
Qualifying Employer  Securities with respect to Old ESOP Voting Shares
Contributions Accounts, New ESOP Voting Shares Contributions Accounts or KSOP
Voting Shares Contributions Accounts with the  proceeds of an Exempt Loan and
such Loan is repaid, or the portion of the Plan constituting Old ESOP Voting
Shares Contributions Accounts, New ESOP Voting Shares Contributions Accounts or
KSOP Voting Shares Contributions Accounts ceases to be an
 


 
40

--------------------------------------------------------------------------------

 


 
 


 


 
employee stock ownership plan (within the meaning of Code Section 4975(e)(7)),
then the put option described in Section 7.1 and the limitations on the right of
first refusal under Section 7.2 shall continue to apply to such Qualifying
Employer Securities.
 
7.4        Special Rule for Non-Voting Shares Contributions
Accounts.  Notwithstanding anything to the contrary set forth herein, in no
event shall the foregoing provisions of this Article VII (other than Sections
7.1 and 7.5) apply to any Qualifying Employer Securities purchased on account
of, held in, or distributed from, a Participant’s Old ESOP Non-Voting Shares
Contributions Accounts, New ESOP Non-Voting Shares Contributions Accounts, or
KSOP Non-Voting Shares Contributions Accounts.
 
7.5        Diversification Option.
 
(a)           A Participant who satisfies the requirement of paragraph (b) below
may elect within a period of not less than ninety (90) days after the close of
each Plan Year in the election period described in paragraph (c) below to direct
the Trustee to distribute to him or her up to twenty five percent (25%) of the
shares of Qualifying Employer Securities allocated to the Participant’s New ESOP
Voting Shares Contributions Account, New ESOP Non-Voting Shares Contributions
Account, KSOP Voting Shares Contributions Account and KSOP Non-Voting Shares
Contributions Account as of the last day of such Plan Year (less the number of
such shares transferred pursuant to a prior written election under this
paragraph (a)), or to liquidate such shares and transfer the cash value thereof
to the Participant’s 401(k) Contributions Account.  Further, in the case of any
election year after the fifth election year in which the Participant can make
such an election, “50%” shall be substituted for “25%” in the preceding
sentence.
 
(b)           A Participant shall be eligible to make the election described
above if, as of the close of a Plan Year, he or she has both attained age fifty
five (55) and reached the tenth (10th) anniversary of the date he or she
commenced participation in the Plan.
 
(c)           The election described above may be made in the Plan Year
beginning with the first Plan Year after the Plan Year in which the Participant
satisfies the requirements of the preceding subsection and each subsequent Plan
Year thereafter.
 
(d)           For purposes of this Section 7.5, Qualifying Employer Securities
held in a Participant’s New ESOP Voting Shares Contributions Account, New ESOP
Non-Voting Shares Contributions Account, KSOP Voting Shares Contributions
Account and KSOP Non-Voting Shares Contributions Account shall be valued in
accordance with Section 4.4 as of the most recent Valuation Date, and
liquidation of shares shall occur after such value has been determined.
 


 


 
41

--------------------------------------------------------------------------------

 


 
 


 


 
ARTICLE VIII - PAYMENT OF BENEFITS
 
8.1        Hardship Withdrawals.
 
(a)           Subject to paragraph (b) below, a Participant may withdraw amounts
from his or her 401(k) Contribution Account (excluding any post-1988 investment
earnings on such amounts) prior to his or her Termination of Employment on
account of hardship as set forth below.
 
(b)           A distribution will be made on the account of hardship if the
distribution is (i)  made on account of an immediate and heavy financial need of
the Participant (as described in paragraph (c) below) and (ii) the distribution
is necessary to satisfy such financial need (as described in paragraph (d)
below).  A distribution based upon hardship shall not exceed the amount required
to meet the immediate financial needs created by the hardship and not reasonably
available from other resources of the Participant.  The determination of the
existence of hardship and the amount required to be distributed to meet the need
created by the hardship shall be determined by the Committee in accordance with
regulations issued by the Secretary of the Treasury.  A distribution may be
treated as necessary to satisfy a financial need if the Committee relies on
written representations by the Participant, unless the Committee has actual
knowledge to the contrary, that the need cannot reasonably be relieved: (i)
through reimbursement or compensation by insurance or otherwise; (ii) by
liquidation of the Participant’s assets; (iii) by cessation of 401(k)
Contributions, or (iv) by other distributions or nontaxable loans (at the time
of the loan) from plans maintained by the Company or another employer, or by
borrowing from commercial sources on reasonable commercial terms in an amount
sufficient to satisfy the need; provided, however, that a need cannot be
reasonably relieved if the effect would be to increase the amount of the need.
 
(c)           For purposes of this Section 8.1, a distribution will be deemed to
be made on account of an immediate and heavy financial need if the distribution
is for:
 
(1)       expenses for (or necessary to obtain) medical care that would be
deductible under Code Section 213(d) (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income); including but not limited to,
expenses for
 
(A)           the diagnosis, cure, mitigation, treatment, or prevention of
disease, or for the purpose of affecting any structure or function of the body;
or
 
(B)           transportation primarily for and essential to such expenses
referred to in (A) above; or
 
(C)           insurance (including amounts paid as premiums under part B of
Title XVIII of the Social Security Act) relating to medical expenses referred to
in (A) or (B) above, provided such expenses are incurred by the Participant, the
Participant’s spouse or dependent (as defined in Code
 


 
42

--------------------------------------------------------------------------------

 


 
 


 


 
Section 152 without regard to subsections (b)(1), (b)(2) and (d)(1)(B)), or are
necessary for such persons to obtain the medical care described above; or
 
(2)       purchase (excluding mortgage payments) of a principal residence for
the Participant; or
 
(3)       payment of tuition, related educational fees, and room and board
expenses, for the next twelve (12) months of post-secondary education for the
Participant, the Participant’s spouse, child or children, or dependent (as
defined in Code Section 152 without regard to subsections (b)(l), (b)(2) and
(d)(1)(B)); or
 
(4)       the need to prevent eviction of the Participant from his or her
principal residence or foreclosure on the mortgage of the Participant’s
principal residence; or
 
(5)       payment of burial or funeral expenses for the Participant’s deceased
parent, spouse, child or dependent (as defined in Code Section 152 without
regard to subsection (d)(1)(B)); or
 
(6)       payment of expenses for the repair of damage to the Participant’s
principal residence that would qualify for a casualty deduction under Code
section 165 (determined without regard to whether the loss exceeds 10% of
adjusted gross income); or
 
(7)       any other need which the Commissioner of the Internal Revenue Service,
through the publication of revenue rulings, notices, or other documents of
general applicability, deems to be immediate and heavy.
 
The amount of an immediate and heavy financial need may include any amounts
necessary to pay any federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution.
 
(d)           For purposes of this Section 8.1, a distribution will be deemed
necessary to  satisfy a financial need if:
 
(1)       the distribution is not in excess of the amount of the need arising
under paragraph (c) above;
 
(2)       the Participant has obtained all distributions (including the
distribution of dividends under Code Section 404(k), if any), other than
hardship distributions, and all nontaxable (at the time of the loan) loans that
are currently available under the Plan and all other plans maintained by the
Company;
 
(3)       the Participant may not make 401(k) Contributions to the Plan or to
any other plans maintained by the Company for the six (6) month period beginning
on the date the Participant receives a distribution pursuant to this Section
8.1; and
 


 
43

--------------------------------------------------------------------------------

 


 
 


 


 
(4)       The Participant has utilized financial resources including assets
belonging to the Participant’s spouse and minor children that are reasonably
available to the Participant.
 
The determination of any deemed immediate and heavy financial need shall also
include any immediate and heavy financial need of a Participant’s primary
Beneficiary.  For purposes of this Section 8.1, a Participant’s “primary
Beneficiary” is an individual or individuals who are designated as a Beneficiary
under the terms of the Plan and who have a right to all or a portion of the
Participant’s Accounts upon the Participant’s death.
 
8.2        Withdrawals From Employee and Rollover Accounts.  Upon prior notice
in the manner prescribed by the Committee, a Participant may elect to withdraw
(a) any amount up to the total amount of his or her contributions to his or her
Employee Account, but no more than the amount in his or her Employee Account
valued as of the Valuation Date coincident with or immediately preceding such
election, and (b) effective as of October 1, 2010, any amount up to the total
amount of his or her contributions to his or her Rollover Account, but no more
than the amount in his or her Rollover Account valued as of the Valuation Date
coincident with or immediately preceding such election.
 
8.3        Age 59½ Withdrawals.  Upon prior notice in the manner prescribed by
the Committee, a Participant who has attained age 59½ may elect to withdraw any
amount up to the total amount of his or her 401(k) Contribution Account,
Rollover Account, and Matching Contributions Account, once each Plan Year.
 
8.4        Direct Rollover Distributions.
 
(a)           Notwithstanding any provision of the Plan to the contrary, a
distributee may elect, at the time and in the manner prescribed by the
Committee, to have any portion of an eligible rollover distribution paid
directly to an eligible retirement plan specified by the distributee in a direct
rollover.  For this purpose,  a portion of a distribution shall not fail to be
an eligible rollover distribution merely because the portion consists of
after-tax contributions which are not includible in gross income.  However, such
portion may be transferred only to an individual retirement account or annuity
described in Code Section 408(a) or (b), or to a qualified defined contribution
plan described in Code Section 401(a) or 403(a) that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.
 
(b)           Definitions.
 
(1)       Eligible rollover distribution: An eligible rollover distribution is
any distribution of all or any portion of the balance to the
 


 
44

--------------------------------------------------------------------------------

 


 
 


 


 
credit of the distributee, except that an eligible rollover distribution does
not include: any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee’s designated beneficiary, or for a
specified period of ten years or more; any distribution to the extent such
distribution is required under Code Section 401(a)(9); any hardship distribution
made pursuant to Section 8.1; and the portion of any distribution that is not
includible in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to employer securities).
 
(2)       Eligible retirement plan: An eligible retirement plan is an individual
retirement account described in Code Section 408(a); an individual retirement
annuity described in Code Section 408(b); an annuity plan described in Code
Section 403(a); a qualified trust described in Code Section 401(a); an annuity
contract described in Code Section 403(b); and an eligible plan under Code
Section 457(b) which is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state
and which agrees to separately account for amounts transferred into such plan
from this Plan, and that accepts the distributee’s eligible rollover
distribution.  The definition of eligible retirement plan shall also apply in
the case of a distribution to a surviving spouse, or to a spouse or former
spouse who is the alternate payee under a Qualified Domestic Relations Order, as
defined in Code Section 414(p).
 
(3)       Distributee:  A distributee includes a Participant or Former
Participant. In addition, the Participant’s or Former Participant’s surviving
spouse and the Participant’s or Former Participant’s spouse or former spouse who
is the  alternate payee under a qualified domestic relations order, as defined
in Code Section 414(p), are distributees with regard to the interest of the
spouse or  former spouse.
 
(4)       Direct rollover: A direct rollover is a payment by the Plan to the
eligible retirement plan specified by the distributee.
 
8.5        Commencement of Benefits.
 
(a)           Distributions from a Participant’s vested Accounts shall commence
as soon as practicable after the date of the Participant’s termination because
of death, retirement, Disability or other Termination of Employment.
 
(b)           Notwithstanding the foregoing, such distribution of benefits to a
Participant may not commence before the Participant’s Retirement Date without
his or her written consent to such payment, provided, however, that such
distribution of benefits must commence on or before the sixtieth (60th) day
after the last day of the Plan Year in
 


 
45

--------------------------------------------------------------------------------

 


 
 


 


 
which (i) the Participant attains his or her Retirement Date, (ii) the
Participant’s Termination of Employment occurs, or (iii) the tenth anniversary
of the year in which the Participant commenced participation in the Plan occurs,
whichever is latest.
 
(c)           Notwithstanding anything set forth herein to the contrary, in no
event shall distributions from a Participant’s ESOP Accounts commence, to the
extent applicable, later than the date required under Code Section 409(o).
 
8.6        Form of Payment.
 
(a)           ESOP Accounts.  In the event of a Participant’s Termination of
Employment on account of Disability, or retirement on or after attainment of
Retirement Age, such Participant’s vested ESOP Account shall be paid in one lump
sum.  If a Participant’s Termination of Employment occurs for reasons other than
on account of death, Disability, or retirement on or after Retirement Age, such
Participant’s vested ESOP Account shall be paid based on the number of
Qualifying Employer Securities held in such Participant’s ESOP Account on the
Valuation Date coincident with or immediately preceding such distribution,
according to the following schedule:
 
 
# Shares Held
 
Distribution
Up to 5,000
In a single lump sum
5,001 to 20,000
In substantially equal annual installments over 3 years (approximately 33.3%
each year)
20,001 and over
In substantially equal annual installments over 5 years (approximately 20% each
year)



 
Notwithstanding the foregoing, unless the Participant elects otherwise, a
Participant’s vested ESOP Account shall be distributed (i) in accordance with
the distribution schedule contained in this paragraph (a), or (ii) to the extent
required under Code Section 409(o), in substantially equal installments (not
less frequently than annually) over a period of up to five (5) years, plus one
(1) year for each $160,000 or fraction thereof by which the value of the
Participant’s Vested Account balance exceeds $800,000 (as such amounts are
adjusted at the same time and in the same manner as under Code Section
415(d)).  Distributions from a Participant’s ESOP Accounts, KSOP Non-Voting
Shares Contribution Account and KSOP Voting Shares Contribution Account shall be
made entirely in Qualifying Employer Securities (except that cash distributions
shall be made with respect to fractional shares), and the Participant or, in the
case of the Participant’s death, his or her beneficiary, may elect to receive
cash for the Qualifying Employer Securities from the Participant’s ESOP
Accounts, KSOP Non-Voting Shares Contribution Account and KSOP Voting Shares
Contribution Account by
 


 
46

--------------------------------------------------------------------------------

 


 
 


 


 
effecting the purchase by the Plan or the Company, as determined by the
Committee, of such Qualifying Employer Securities at the time and in the manner
as set forth in Section 7.1.  Any Qualifying Employer Securities purchased by
the Plan, unless purchased thereafter by the Company, shall be held in the
suspense account established pursuant to Section 5.3(b).
 
(b)           Other Accounts.  A Participant may elect that the vested portion
of his or her Accounts, other than such Participant’s ESOP Accounts, KSOP
Non-Voting Shares Contribution Account and KSOP Voting Shares Contribution
Account shall be paid in (i) one lump sum or (ii) in as nearly as practical
equal installments (monthly, quarterly, semiannual or annual installments) over
a number of years not to exceed the Participant’s life expectancy, or the joint
life expectancy of the Participant and his or her spouse.  Distributions of
benefits from Accounts other than ESOP Accounts, KSOP Non-Voting Shares
Contribution Account and KSOP Voting Shares Contribution Account shall be made
in cash.
 
(c)           Death Benefits.  Notwithstanding the foregoing, benefits paid
under Section 8.5 on account of a Participant’s death, shall be distributed in
one lump sum or in installments over a period not extending beyond five years of
the Participant’s date of death unless payment of benefits has commenced before
the Participant’s date of death in which case benefits shall be paid at least as
rapidly as under the method of distribution in effect on the Participant’s date
of death; provided, however
 
(1)       if any portion of the Participant’s Account Balance is payable to or
for the benefit of a Beneficiary, such portion may be distributed over a period
of time not exceeding the life expectancy of such Beneficiary, provided
distribution begins not later than one year after the date of the  Participant’s
death or such later date as applicable regulations under the Code may permit; or
 
(2)       if the Beneficiary referred to above is the Participants surviving
spouse, (i) the date on which the distribution is required to begin shall not be
earlier than, the date on which the Participant would have attained age 70½ and
(ii) if the surviving spouse should die before distribution to such spouse
begins, this paragraph (c) shall apply as if the surviving spouse were the
Participant.
 
8.7        Election of Benefits.  A distribution to a Participant who has a
benefit which exceeds $5,000, shall require such Participant’s written consent
(or in such other form as prescribed by the Committee) if such distribution is
to commence prior to the time the benefit is “immediately distributable.”  A
benefit is immediately distributable if any part of the benefit could be
distributed to the Participant (or surviving spouse) before the Participant
attains (or would have attained if not deceased) the later of the Participant’s
Retirement Age or age 62. With regard to such consent:
 
(a)           The Participant must be informed of the right to defer receipt of
the distribution.  If a Participant fails to consent, it shall be deemed an
election to defer the
 


 
47

--------------------------------------------------------------------------------

 


 
 


 


 
commencement of payment of any benefit.  However, any election to defer the
receipt of benefits shall not apply with respect to distributions which are
required under Section 8.13 or Code Section 409(o).
 
(b)           Notice of the rights specified under this paragraph shall be
provided no less than thirty (30) days and no more than one hundred eighty (180)
days before the date the distribution commences.
 
(c)           Written consent (or in such other form as prescribed by the
Committee) of the Participant to the distribution must not be made before the
Participant receives the notice and must not be made more than one hundred
eighty (180) days before the date the distribution commences.
 
(d)           No consent shall be valid if a significant detriment is imposed
under the Plan on any Participant who does not consent to the distribution.
 
Any such distribution may commence less than thirty (30) days after the notice
required under Treasury Regulation Section 1.411(a)-11(c) is given, provided
that: (1) the Committee clearly informs the Participant that the Participant has
a right to a period of at least thirty (30) days after receiving the notice to
consider the decision of whether or not to elect a distribution (and, if
applicable, a particular distribution option), and (2) the Participant, after
receiving such notice, affirmatively elects a distribution.
 
8.8        Cash Out.  Notwithstanding any other provision of the Plan to the
contrary, any Participant who terminates employment because of death,
retirement, Disability or other Termination of Employment and whose vested
interest in his or her Accounts under the Plan (excluding any Rollover Account)
do not exceed $5,000 shall be paid or, in the case of the Participant’s death,
Beneficiary shall be paid the entire amount of the Participant’s vested balance
in his Accounts in a lump sum as soon as practicable after such Participant’s
termination of employment.  In the event of a distribution greater than $1,000
in accordance with this Section 8.8 (taking into account any Rollover Account),
if the participant does not elect to have such distribution paid directly to an
eligible retirement plan specified by the Participant in a direct rollover or
receive the distribution directly in accordance with the applicable provisions
of this Article VIII, then the Plan Administrator will pay the distribution in a
direct rollover to an individual retirement plan designated by the Plan
Administrator.  For purposes of the preceding sentence, any shares held in the
Participant’s ESOP Accounts shall be converted to cash prior to such rollover
based on the value of those shares as of the most recent Valuation Date.
 
8.9        Inability to Ascertain Value of Account Balance.  If the value of a
Participant’s Account Balance cannot be ascertained by the date benefits are
required to commence as determined pursuant to this Article VIII, a payment
retroactive to such date may be made no later than sixty (60) days after the
earliest date on which the amount of such payment can be ascertained.
 


 
48

--------------------------------------------------------------------------------

 


 
 


 


 
8.10        Postponement of Commencement of Benefits In Certain Cases.  Subject
to Section 8.13, a Participant who retires pursuant to Section 6.2 on or after
his or her Retirement Date may postpone the commencement of the payment of
benefits to a date selected by such Participant.
 
8.11        Payment or Distribution in Full Satisfaction: Receipt and
Release.  Any payment or distribution to any person having or claiming to have
an interest in the Trust Fund or under this Plan in accordance with the
provisions of this Plan shall, to the extent thereof, be in full satisfaction of
all claims against the Plan, the Trust Fund, the Committee, the Trustee, and the
Employer, any of whom may require such person, as a condition precedent to such
payment or distribution, to execute a receipt and release therefor in such form
as shall be determined by the Committee, the Trustee or the Employer, as the
case may be.
 
8.12        Benefits of Unlocated Persons. Each Former Participant, Beneficiary
or other person entitled to receive benefits hereunder shall be responsible for
furnishing the Committee with his or her address.  If the Former Participant,
Beneficiary, or any other person entitled to benefits hereunder cannot be
located, the balance in the account of such person shall be segregated and
invested in an Investment Fund selected by the Committee until the person
entitled to benefits makes claim therefor.
 
8.13        Minimum Distribution Requirements.
 
(a)           General Rules.
 
(1)       Effective Date. The provisions of this Section 8.13 will apply for
purposes of determining required minimum distributions for calendar years
beginning with the 2003 calendar year.
 
(2)       Precedence. The requirements of this Section 8.13 will take precedence
over any inconsistent provisions of the Plan.
 
(3)       Requirements of Treasury Regulations Incorporated. All distributions
required under this Section 8.13 will be determined and made in accordance with
the Treasury regulations under Code Section 401(a)(9).
 
(4)       TEFRA Section 242(b)(2) Elections.  Notwithstanding the other
provisions of this Section 8.13, distributions may be made under a designation
made before January 1, 1984, in accordance with Section 242(b)(2) of the Tax
Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that
relate to Section 242(b)(2) of TEFRA.
 
(b)           Time and Manner of Distribution.
 
(1)       Required Beginning Date.  The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later
 


 
49

--------------------------------------------------------------------------------

 


 
 


 


 
than the Participant’s Required Beginning Date (as defined, below, in Subsection
8.13(f)(4).
 
(2)       Death of Participant Before Distributions Begin. If the Participant
dies before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:
 
(A)           If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.
 
(B)           If the participant’s surviving spouse is not the Participant’s
sole designated Beneficiary, then distributions to the designed Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.
 
(C)           If there is no designated Beneficiary as of September 30 of the
year following the year of the Participant’s death, the Participant’s entire
interest will be distributed by December 31 of the calendar year containing the
fifth (5th) anniversary of the Participant’s death.
 
(D)           If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Subsection 8.13(b),
other than Subsection 8.13(b)(2)(A), will apply as if the surviving spouse were
the Participant.
 
For purposes of this Subsection 8.8(b)(2) and Subsection 8.13(d), unless
Subsection 8.13(b)(2)(D) applies, distributions are considered to begin on the
Participant’s Required Beginning Date. If Subsection 8.13(b)(2)(D) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Subsection 8.13(b)(2)(A).  If distributions
under an annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant’s Required Beginning Date (or to the
Participant’s surviving spouse before the date distributions are required to
begin to the surviving spouse under Subsection 8.8(b)(2)(A)), the date
distributions are considered to begin is the date distributions actually
commence.
 
(c)           Forms of Distribution. Unless the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the Required Beginning Date, as of the first
distribution calendar year distributions will be made in accordance with
Subsections 8.13(d) and 8.13(e).  If the Participant’s interest is distributed
in the form of an annuity purchased from an insurance company,
 


 
50

--------------------------------------------------------------------------------

 


 
 


 


 
distributions thereunder will be made in accordance with the requirements of
Code Section 401(a)(9) and the related Treasury regulations.
 
(d)           Required Minimum Distributions During Participant’s Lifetime.
 
(1)       Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:
 
(A)           the quotient obtained by dividing the Participant’s Account
balance by the distribution period in the Uniform Lifetime Table set forth in
Treasury Regulation Section 1.401(a)(9)-9, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or
 
(B)           if the Participant’s sole designated Beneficiary for the
distribution calendar year is the Participant’s spouse, the quotient obtained by
dividing the Participant’s Account balance by the number in the Joint and Last
Survivor Table set forth in Treasury Regulation Section 1.401(a)(9)-9, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.
 
(2)       Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death.  Required minimum distributions will be determined under
this Subsection 8.13(d) beginning with the first distribution calendar year and
up to and including the distribution calendar year that includes the
Participant’s date of death.
 
(e)           Required Minimum Distributions After Participant’s Death.
 
(1)       Death On or After Date Distributions Begin.
 
(A)           Participant Survived by Designated Beneficiary.  If the
participant dies on or after the date distributions begin and there is a
designated Beneficiary, the minimum amount that will be distributed for each
distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s Account balance by the longer of
the remaining life expectancy of the Participant or the remaining life
expectancy of the Participant’s designated Beneficiary, determined as follows:
 
(i)           The Participant’s remaining life expectancy is calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.
 
(ii)           If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each
 


 
51

--------------------------------------------------------------------------------

 


 
 


 


 
distribution calendar year after the year of the Participant’s death using the
surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.
 
(iii)           If the Participant’s surviving spouse is not the Participant’s
sole designated Beneficiary, the designated Beneficiary’s remaining life
expectancy is calculated using the age of the Beneficiary in the year following
the year of the Participant’s death, reduced by one for each subsequent year.
 
(B)           No Designated Beneficiary. If the Participant dies on or after the
date distributions begin and there is no designated Beneficiary as of September
30 of the year after the year of the Participant’s death, the minimum amount
that will be distributed for each distribution calendar year after the year of
the Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.
 
(2)       Death Before Date Distributions Begin.
 
(A)           Participant Survived by Designated Beneficiary.  If the
Participant dies before the date distributions begin and there is a designated
Beneficiary, the minimum amount that will be distributed for each distribution
calendar year after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s Account balance by the remaining life expectancy
of the Participant’s designated Beneficiary, determined as provided in
Subsection 8.13(d)(1).
 
(B)           No Designated Beneficiary.  If the Participant dies before the
date distributions begin and there is no designated Beneficiary as of September
30 of the year following the year of the Participant’s death, distribution of
the Participant’s entire interest will be completed by December 31 of the
calendar year containing the fifth anniversary of the Participant’s death.
 
(C)           Death of Surviving Spouse Before Distributions to Surviving Spouse
Are Required to Begin.  If the Participant dies before the date distributions
begin, the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Subsection 8.8(b)(2)(A), this Subsection
8.8(e)(2) will apply as if the surviving spouse were the Participant.
 


 
52

--------------------------------------------------------------------------------

 


 
 


 


 
(f)           Definitions.
 
(1)       Designated Beneficiary.  The individual who is designated as the
Beneficiary under Section 1.2 of the Plan and is the designated Beneficiary
under Code Section 401(a)(9) and Treasury Regulation Section 1.401(a)(9)-1,
Q&A-4.
 
(2)       Distribution ca1endar year.  A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date.  For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Subsection 8.8(b)(2).  The required minimum distribution
for the Participant’s first distribution calendar year will be made on or before
the Participant’s Required Beginning Date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that distribution calendar
year.
 
(3)       Life expectancy.  Life expectancy as computed by use of the Single
Life Table in Treasury Regulation Section 1.401(a)(9)-9.
 
(4)       Required Beginning Date.
 
(A)           For a Participant other than a five percent (5%) owner, the April
1 of the calendar year following the later of (A) the calendar year in which the
Participant attains age seventy and one-half (70½), or (B) the calendar year of
the Participant’s Normal Retirement Date.
 
(B)           For a Participant who is, a five percent (5%) owner, April 1
following the close of the calendar year in which the Participant attains age
seventy and one-half (70½).
 
(C)           For purposes of this Subsection 8.13(f)(4), the term “five percent
(5%) owner” shall have the meaning as defined in Code Section 416(i).
 


 
53

--------------------------------------------------------------------------------

 


 
 


 


 
ARTICLE IX - ADMINISTRATION OF PLAN
 
9.1        Allocation of Powers Among Board Trustee and Committee.
 
The Board, Trustee and the Committee shall have only those specific powers,
duties, responsibilities and obligations as are specifically provided under this
Plan or the Trust Agreement.  The Board shall have the responsibility to appoint
and remove the Trustee and the members of the Committee. The Board shall have
the authority to transfer assets of the Trust Fund from the Trustee of one Trust
Agreement to the Trustee of another Trust Agreement or Trust Agreements.  The
Committee shall have the responsibility for the control and management of the
operation and administration of the Plan, except where the Committee designates
other persons to discharge such responsibilities or where otherwise expressly
provided in the Plan.  The Committee shall also have the responsibility to
appoint and remove Investment Managers. The Trustee shall have the
responsibility with respect to the management of the assets held in the Trust
Fund pursuant to the Plan, except with respect to assets held or investments
directed by an Investment Manager.
 
9.2        Number and Appointment of Committee.  The Committee shall consist of
not less than two (2) members, who shall be appointed by the Board and serve at
its pleasure.  Members of the Committee need not be members of the Board.  Upon
the death, resignation or removal  of any member of the Committee, the Board
may, but need not, select a successor, if there are then at least two (2)
members.
 
9.3        Acceptance, Removal and Resignation of Committee. Any person
appointed a  member of the Committee shall signify his or her assent by filing a
written acceptance with the Board and with the Committee.  Any Committee member
may be removed at any time by the Board, with or without cause and written
notice thereto (shall be sent to the member and the Committee).  Any member of
the Committee may resign by delivering his or her written resignation to the
Board and to the Committee.
 
9.4        Organization of Committee and Meetings.  The members of the Committee
may elect a Chairman, and a Secretary who may be, but need not be, one of the
members of the Committee.  The Committee shall hold meetings upon notice at such
place or places, and at such time or times as it may from time to time
determine.  Such notice may be oral, by telecopy, telegraphic or written. Such
notice shall be duly served on or sent or mailed to each member at least one (1)
day before such meeting.   Meetings may be held at any time without notice if
all the members are present, or if at any time before or after the meeting those
not present waive  notice of the meeting in writing.
 
9.5        Committee Actions.  A majority of the members of the Committee at the
time in office shall constitute a quorum for the transaction of business.  All
resolutions or other actions taken by the Committee at any meeting shall be by
the vote of a majority of the members present at the meeting, unless unanimous
action is expressly provided for herein.  Resolutions may be adopted or other
action taken without a meeting upon written consent signed by all the members of
the Committee.
 


 
54

--------------------------------------------------------------------------------

 


 
 


 


 
9.6        Execution of Documents.  The Committee may sign, by an authorized
member or members, any document as and in the name of the Committee, and the
Committee may designate the member, members, person or persons who may execute
any document in the name of the Committee.
 
9.7        Agent for Service of Process.  The Plan Administrator shall be the
agent to receive service of legal process with respect to the Plan.
 
9.8        General Powers of Committee.  The Committee shall, except as
otherwise expressly provided herein, have full authority and responsibility to
control and manage the operation and administration of the Plan in accordance
with its provisions and under laws applicable to the Plan. The powers and duties
of the Committee shall include, but not be limited to, the following:
 
(a)           To designate such accountants, consultants, administrators,
counsel, custodians  or investment advisors or such other persons it deems
necessary or advisable, who, except for  such custodians, shall serve the
Committee as advisors only and shall not exercise any discretionary authority,
responsibility or control with respect to the management or administration of
the Plan.
 
(b)           To construe and interpret the provisions of the Plan.  Said
constructions and interpretations shall be consistent with regulations
promulgated pursuant to the Code, ERISA and any other applicable federal
statute.
 
(c)           To determine all benefits and resolve all questions arising from
the administration, interpretation and application of Plan provisions, either by
general rules or by particular decisions in a nondiscriminatory manner.
 
(d)           To advise the Trustee or other disbursing entity in writing with
respect to all  benefits which become payable under the Plan, and to direct the
Trustee or disbursing entity as to the manner in which such benefits are to be
paid.
 
(e)           To adopt such forms and regulations as deemed advisable for the
administration  of the Plan and the conduct of its affairs.
 
(f)           To designate one or more Investment Managers.
 
(g)           To divide or allocate assets held in the Trust Fund and assign
each portion to an  Investment Manager.
 
(h)           To designate a Plan Administrator by unanimous approval.
 
(i)           To remedy any inequity resulting from incorrect information
received or communicated or as a consequence of administrative error.
 
(j)           To assure that its members, the Trustee and every other person who
handles funds or other property of the Plan are bonded as required by law.
 


 
55

--------------------------------------------------------------------------------

 


 
 


 


 
(k)           To settle or compromise any claim or debts arising from the
operation of the Plan and to commence or defend any claims in any legal or
administrative proceeding.
 
(l)           To establish a funding policy and method to determine the long and
short-term  growth and liquidity objectives of the Plan and to advise the
Trustee and/or Investment Manager of such policy in order that the investment
policy of the Trustee and/or Investment Manager shall be appropriately
coordinated with the requirements and needs of the Plan.
 
(m)           To keep necessary records and data for the proper administration
of the Plan.
 
9.9        Allocation of Powers Among Committee Members.  The Committee may
allocate specific duties and powers among its members by written resolution,
adopted and executed by approval of a majority of the Committee.  Such
resolution shall remain in effect until rescinded by a majority of the members
of the Committee.  Upon adoption, the member or members so designated shall be
solely liable, jointly and severally, for their acts or omissions with respect
to such specific responsibilities.  All other members, except as provided under
Section 9.15, shall be relieved from responsibility and liability for any act or
omission resulting from such  designation.
 
9.10        Delegation of Powers by Committee.  The Committee may designate any
person, orally or in writing, to discharge any responsibilities which the
Committee determines are administrative or ministerial in nature and are
designed to implement a policy, interpretation, plan, practice or procedure
established by the Committee.
 
9.11        Claims For Benefits and Appeals.
 
(a)           Application for Benefits.  Applications for benefits and inquiries
concerning the Plan or concerning present or future rights to benefits under the
Plan shall be submitted to the Claims Supervisor in writing.  An application for
benefits shall be submitted on the prescribed form and shall be signed by the
Participant or, in the case of a benefit payable after the death of a
Participant, by the Participant’s Beneficiary.
 
(b)           Denial of Application.  In the event an application for benefits
is denied in whole or in part, the Claims Supervisor shall notify the applicant
in writing of the denial and the right to a review of the denial.  The written
notice shall set forth, in a manner calculated to be understood by the
applicant, specific reasons for the denial, specific reference to the provisions
of the Plan on which the denial is based, a description of any information or
material necessary for the applicant to perfect the application, an explanation
of why the material is necessary and an explanation of the review procedure
under the Plan.  The written notice shall be given to the applicant within a
reasonable period of time (not more than ninety (90) days) after the
Administrator, or its delegate, receives the application, unless special
circumstances require further time for processing, and the applicant is advised
of the extension.  In no event shall the notice be given more
 


 
56

--------------------------------------------------------------------------------

 


 
 


 


 
than one hundred eighty (180) days after the Administrator, or its delegate,
receives the application.
 
(c)           Review of Denied Claims.
 
(1)       Request for Review.  An applicant whose application for benefits is
denied in whole or in part, or the applicant’s duly authorized representative,
may appeal from the denial by submitting to the Committee a request for a review
of the application within sixty (60) days after receiving written notice of the
denial from the Claims Supervisor.  The Committee shall give the applicant or
the representative an opportunity to review pertinent materials, other than
legally privileged documents, in preparing the request for a review.  The
request for a review shall be in writing.  The request for a review shall set
forth all of the grounds on which it is based, all facts in support of the
request, and any other matters which the applicant deems pertinent.  The
Committee may require the applicant to submit such additional facts, documents,
or other materials as it may deem necessary or appropriate in making its review.
 
(2)       Decision on Review.  The Committee shall act on each request for a
review within sixty (60) days after receipt, unless special circumstances
require further time for processing and the applicant is advised of the
extension.  In no event shall the decision on review be rendered more than one
hundred twenty (120) days after the Committee receives the request for a
review.  The Committee shall give prompt, written notice of its decision to the
applicant.  In the event that the Committee confirms the denial of the
application for benefits in whole or in part, the notice shall set forth, in a
manner calculated to be understood by the applicant, the specific reasons for
the decision and specific references to the provisions of the Plan on which the
decision is based.
 
(3)       Rules and Interpretations.  The Committee shall adopt such rules,
procedures, and interpretations of the Plan as it deems necessary or appropriate
in carrying out its responsibilities under this Section 9.11.
 
(4)       Exhaustion of Remedies.  No legal action for benefits under the Plan
shall be brought unless and until the claimant: (A) has submitted a written
application for benefits in accordance with Section 9.11(a); (B) has been
notified by the Claims Supervisor that the application is denied; (C) has filed
a written request for a review of the application in accordance with subsection
(c)(1) above; and (D) has been notified in writing that the Committee has
affirmed the denial of the application; provided, however, that legal action may
be brought
 


 
57

--------------------------------------------------------------------------------

 


 
 


 


 
after the Committee has failed to take any action on the claim within the time
prescribed by this Section.
 
(d)           Statute of Limitations.  Except for any action against a fiduciary
for a breach of his fiduciary duty, an action filed in state or federal court
regarding any rights or obligations under the Plan must be brought within one
year from the date of the final decision of the Committee.
 
9.12        Basic Fiduciary Responsibilities.  All Fiduciaries shall exercise
their duties with respect to the Plan in accordance with the instruments
governing the Plan (as construed, when necessary, by the Committee) and solely
in the interest of Participants, Former Participants, their Beneficiaries for
the exclusive purposes of providing benefits to Participants, Former
Participants, and their Beneficiaries and defraying reasonable expenses of
administering the  Plan (except where otherwise expressly provided herein or
otherwise provided by law) and with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent man acting in a like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims.
 
9.13        Co-Fiduciary Liability.  In addition to any liability arising from a
breach of the duties set forth in Section 9.12, a Fiduciary shall be liable for
a breach of fiduciary responsibility by another Fiduciary only if:
 
(a)           He knowingly participates in or undertakes to conceal an act or
omission other Fiduciary, knowing such act or omission is such a breach;
 
(b)           By his or her failure to comply with Section 9.12 in the
administration of his or her specific  responsibilities giving rise to his or
her status as a Fiduciary, he or she has enabled such other Fiduciary to commit
such a breach; or
 
(c)           He has knowledge of such a breach by such other Fiduciary and does
not make reasonable efforts under the circumstances to remedy the breach;
provided, however, that if one or more Investment Managers have been appointed,
then notwithstanding paragraphs  (b) or (c) of this Section 9.13, no Fiduciary
shall be liable for the acts or omissions of such Investment Managers.
 
9.14        Review Where Duties or Responsibilities Are Allocated or
Delegated.  If any duties or responsibilities are allocated or delegated to any
person by the Committee pursuant to Sections 9.9, 9.10 or 9.11, the Committee
shall periodically review the performance of such person.  Depending upon the
circumstances, this requirement may be satisfied by a formal review by the
Committee at such time or times as the Committee in its discretion
may  determine, through day-to-day contact and evaluation, or in any other
appropriate way determined by the Committee.
 
9.15        Fiduciary Liability In Event of Allocation or Delegation of
Responsibilities.  Notwithstanding anything to the contrary, if responsibilities
have been allocated or delegated for an act or omission of such person in
carrying out the responsibility except to the extent that it is established that
the Fiduciary (a) would otherwise be liable under Section 9.13, or (b) violated
the duties set forth in Sections 9.12 or 9.14, or both, with respect to such
allocation or
 


 
58

--------------------------------------------------------------------------------

 


 
 


 


 
designation with respect to the establishment or implementation of the
allocation procedure, or in continuing the allocation or designation.
 
9.16        No Compensation For Committee Membership. No member of the Committee
shall receive any compensation for his or her services as such.
 
9.17        Committee Member as Participant.  A Committee member may be a
Participant hereunder, except that such person may not make decisions and
execute instruments as a Committee member with respect to matters relating
solely to his or her own participation.
 
9.18        Payment of Expenses.  Any expenses incurred by the Committee shall
be paid by the Trust Fund unless paid for by the Employer.
 
9.19        Withholding of Benefits in the Event of Dispute.  In the event any
dispute shall arise as to the person to whom payment of any benefits hereunder
shall be made, or as to the person to whom delivery of any property shall be
made by the Trustee, the Committee may direct the Trustee to withhold such
payment and/or delivery until such dispute shall have been determined by a court
of competent jurisdiction or shall have been settled by the parties concerned.
 
9.20        Indemnification of Fiduciaries. Except for liability resulting from
gross negligence or willful misconduct, to the extent not insured against by a
member of the Controlled Group, the Company shall, to the full extent permitted
by law, indemnify and hold harmless all Fiduciaries who are employees or members
of the Board against all liabilities incurred in connection with the control,
management, administration and operation of the Plan and with respect to the
appointment of an Investment Manager.
 
9.21        Right of Board to Transfer Power.  Wherever the Board is given a
power or duty under the Plan, the Board may by general resolution or with
respect to a specific matter or matters transfer that power or duty to the
Committee or to any committee of the Board, subject to the right of the Board to
terminate such transfer at any time.
 
9.22        Conclusive Effect of Committee Decisions.  The determination of the
Committee made in good faith as to any question arising hereunder, including
questions of construction, administration and interpretation, shall be final and
conclusive upon all persons, including, but not by way of limitation, Employers,
Trustees, Fiduciaries, investment Managers, Employees, Participants, Former
Participants, Beneficiaries, heirs, distributees and the legal representatives
of all such persons.
 


 
59

--------------------------------------------------------------------------------

 


 
 


 


 
ARTICLE X - AFFILIATED EMPLOYERS
 
10.1        Adoption of Plan and Trust By Members of the Controlled Group.  Any
member of  the Controlled Group may, with the approval of the Board, adopt this
Plan and become a party to the Trust Agreement, on such terms and conditions as
the Board may specify.
 
10.2        Appointment of Company as Agent of Adopting Employers.  Any member
of the Controlled Group which becomes an Employer pursuant to Section 10.1 shall
be deemed to have appointed the Company as its agent with respect to all matters
pertaining to the Plan, Trust Agreement and Trust Fund such as but not limited
to, the appointment of Committee members and Trustee, and shall be deemed to
have adopted all amendments to the Plan and Trust Agreement which are adopted by
the Company, unless such Employer takes specific action to the contrary.
 
10.3        Right of Employer To Withdraw From or Terminate Participation.  Any
Employer may, upon thirty (30) days notice, withdraw from or terminate its
participation in the Plan.
 
10.4        Procedure Upon Withdrawal From Participation.  Upon the withdrawal
from participation in the Plan by an Employer, the Trustee shall segregate the
share  of the assets of the Trust Fund allocable to the Accounts of the
Participants who are Employees of the withdrawing Employer. Such assets may be
transferred by  the Trustee to a trust established by the withdrawing Employer
(“Transferee Trust”).  Such transfer shall be conditioned upon receipt from the
Internal  Revenue Service of a determination that the Transferee Trust is exempt
under  Code Section 501(a), and upon any other approvals or conditions as may be
reasonably required by the Company, the Committee or the Trustee.
 
10.5        Procedure Upon Termination of Plan by Employer.  Upon the
termination of the Plan with respect to an Employer, the Trustee shall segregate
the share of the assets of the Trust Fund allocable to the Accounts of the
Participants who are Employees of the terminating Employer and shall distribute
said Accounts in accordance with Section 12.6; provided, however, in the case of
any Employees of said terminating Employer who are Employees of an Employer
which remains an Employer, the Accounts shall be retained in the Trust Fund and
distributed to such Employees when they cease to be Participants hereunder.
 


 
60

--------------------------------------------------------------------------------

 


 
 


 
ARTICLE XI - AMENDMENT OF PLAN
 
11.1        Amendment of Plan by the Board.  Subject to the limitations and
provisions herein contained, the Board, by resolution duly passed, shall have
the power, at any time and from time to time, to modify, alter or amend the Plan
in any manner which it deems desirable, including, but not by way of limitation,
the right to increase or decrease contributions, to provide a different benefit
formula, to change any provision relating to the distribution or payment, or
both, of any of the assets of the Trust Fund.
 
11.2        Amendment of Plan by the Committee.  Notwithstanding the foregoing,
the Committee shall have the power to amend the Plan, retroactively, if
necessary, to keep the Plan in compliance with the Code, ERISA or other
applicable guidance, or to make such other changes as it deems necessary or
appropriate that would not be reasonably expected to result in a significant
increase in cost to the Company or any member of the Controlled Group.
 
11.3        Limitations.  The Company shall not have the right to amend the Plan
and Trust or Trusts in the following respects:
 
(a)           No amendment may be made to the Plan or Trust Agreement which
shall vest in the Company or any other Employer, directly or indirectly, any
interest in, or ownership of, any of the present or subsequent funds set aside
for Participants, Former Participants or their  Beneficiaries pursuant to the
Trust or Trusts, except as otherwise expressly provided herein;
 
(b)           No part of the Trust Fund shall by reason of any amendment, be
used for or diverted to purposes other than for the exclusive benefit of
Participants, Former Participants or their Beneficiaries or for administration
expenses of the Trust or Trusts, except as otherwise  expressly provided herein;
 
(c)           No amendment shall deprive any Participant, Former Participant or
Beneficiary of any of the benefits to which he or she is entitled under the
Trust Fund with respect to contributions previously made;
 
(d)           No amendment shall be made which will increase the powers, duties
and liabilities of the Trustee without its written consent.
 
11.4        Amendment To Vesting Schedule.  In the event of an amendment which
changes the vesting schedule contained herein, any Participant who has been
credited with not less than three (3) Years of Service as of the end of the
“Election Period” set forth below may make an irrevocable election during such
Election Period to have his or her benefit determined under the pre-amendment
vesting schedule with respect to such  Participant’s Account, including any
adjustments thereto after the amendment.  The Election Period shall begin no
later than the date the Plan amendment is adopted and shall end on the latest
of: (a) sixty (60) days after the amendment is adopted, (b) sixty (60) days
after the effective date of the amendment, or (c) sixty (60) days after the
Participant is issued written notice of the amendment by the Employer or Plan
Administrator.
 


 
61

--------------------------------------------------------------------------------

 


 
 


 


 
11.5        Merger or Consolidation of Plan or Transfer of Assets. A merger of
the Plan with any other plan described in Code Section 401(a) or a merger of any
Employer with any other entity shall not in and of itself result in the
termination of the Plan with respect to any Employer or group of
Employees.  However, in the event that the Plan is merged or consolidated with
another plan, or in the event of a transfer of the assets or liabilities held
pursuant to the Plan to another plan, each Participant must be entitled to a
benefit under such other plan immediately after such merger, consolidation or
transfer which is at least equal to the value of his or her Account under the
Plan if the Plan terminated immediately before such merger, consolidation or
transfer of assets.
 


 
62

--------------------------------------------------------------------------------

 


 
 


 


 
ARTICLE XII - DISCONTINUANCE OF CONTRIBUTIONS AND
 
TERMINATION OF PLAN AND TRUST
 
12.1        Intent.  The Company intends that (a) the Old ESOP Voting Shares
Contributions Accounts, the New ESOP Voting Shares Contributions Accounts and
the KSOP Voting Shares Contributions Accounts portion of the Plan shall
constitute an “employee stock ownership plan” within the meaning of Code Section
4975(e)(7) and (b) the Old ESOP Non-Voting Shares Contributions Accounts, the
New ESOP Non-Voting Shares Contributions Accounts and the KSOP Non-Voting Shares
Contributions Accounts portion of the Plan shall constitute a stock bonus plan.
 
12.2        Termination of Plan by the Company.  The Board shall have the power
at any time and for any reason to terminate the Plan by an appropriate
resolution or resolutions which shall specify the date of termination.
 
12.3        Vesting Upon Termination of Plan.  Except as otherwise set forth in
this Section 12.3, upon the complete or partial termination of the Plan for any
reason whatsoever, or the complete discontinuance of contributions, the balance
in each Participant’s or Former Participant’s Accounts (after payment of all
expenses and proportional adjustment of Participants’ Accounts to reflect such
expenses, profits, losses and reallocations of forfeitures of the Trust Fund)
shall become fully vested and non-forfeitable and each Participant or Former
Participant or Beneficiary thereof shall be entitled to receive the amount
credited to his or her account  in the Trust Fund subject to any further
expenses, profits and losses which may occur prior to actual
distribution.  Notwithstanding the foregoing, in the event of a partial
termination of the Plan, the full vesting and non-forfeitable rights set forth
in the preceding sentence shall apply only to the portion of the Plan that is
terminated.
 
12.4        Continuance of Trust Fund After Termination of Plan.  After
termination of the Plan for any reason, the Employer shall make no further
contributions thereunder.  However, unless the Committee in its sole discretion
directs otherwise, the Trust Fund shall remain in existence and all of the other
provisions of the Plan shall remain in force which are necessary in the opinion
of the Trustee, other than the provisions for the contributions by the Employer
and forfeitures of Participants interests.
 
12.5        Administration.  All of the assets on hand on the date of the
termination of the Plan as aforesaid shall be held, administered and distributed
by the Trustee in the manner provided in the Plan.
 
12.6        Distribution of Trust Fund Assets.  Notwithstanding Sections 12.2
and 12.3, upon the complete or partial termination of the Plan, the termination
of an Employer’s participation in the Plan by such Employer, or the complete
discontinuance of contributions to the Plan, the Committee may direct the
Trustee to distribute the accounts of each affected Participant, Former
Participant or Beneficiary in accordance with the provisions of Article VIII. If
a Former Participant or Beneficiary dies before the amount in his or her account
has been completely distributed, the balance shall be paid to his or her
Beneficiary in a lump sum.  In the event there are no Committee members acting
hereunder after termination of the Plan, the
 


 
63

--------------------------------------------------------------------------------

 


 
 


 


 
Trustee may exercise the powers of the Committee under this Section 12.6.  In
addition, if there is not a quorum of the Board acting at any time sufficient to
exercise the powers of the Board with respect to the Plan and Trustee, the
Trustee may exercise such powers including, but not limited to, the power to
terminate the Trust Fund.
 


 
64

--------------------------------------------------------------------------------

 


 
 


 


 
ARTICLE XIII - CERTAIN PROVISIONS AFFECTING THE EMPLOYER
 
13.1        No Contract Between Employer and Employee.  The adoption and
maintenance of the Plan shall not be deemed to constitute a contract between the
Employer and any Employee, or to be a consideration for, or an inducement or
condition of the Employment of any person. Nothing contained in this Plan nor
any action taken hereunder shall be deemed to give to any Employee the right to
be retained in the employ of the Employer or to interfere with the  right of the
Employer to discharge any Employee at any time, nor shall it be deemed to give
to the Employer the right to require the Employee to remain in his or her
employ, nor shall it interfere with the Employee’s right to terminate his or her
employment at any time.
 
13.2        Employer Not Liable for Benefit Payments.  All benefits payable
under the Plan shall be paid or provided for solely from the Trust Fund, and the
Employer assumes no liability or responsibility therefor.
 
13.3        Information to be Furnished by the Employer.  As soon as practicable
after the close of each Plan Year for which the Employer shall make a
contribution to the Trustee, the Employer shall deliver to the Committee and
Trustee a full and complete list of all Employees entitled to participate in the
Plan and any necessary information pertaining thereto.  Whenever requested by
the Trustee, the Employer shall furnish to the Committee and Trustee such other
information as may be necessary for either of them to perform their duties in
accordance with the provisions of the Plan.
 
13.4        Reliance on written Communications.  The Committee, the Trustee and
the Employer and its officers and directors, shall be fully protected in acting
or refraining to act in reliance upon any writing, including but not by way of
limitation, any certificate, notice, resolution, request, consent, order,
direction, report, appraisal, opinion, telecopy, telegram, cablegram, radiogram,
letter, paper, instrument or document, believed by them or any of them to be
genuine and to be signed or presented by the proper person or persons, and none
of them shall be under any duty to make any investigation or inquiry as to any
statement contained in any of such writings but may accept the same as
conclusive evidence of the truth and accuracy of the statements therein
contained.  Any of them, in his or her or their discretion, may in lieu thereof
accept other evidence of the matter or may require such further evidence of the
matter as to him or her or them may seem reasonable.
 


 
65

--------------------------------------------------------------------------------

 


 
 


 


 
ARTICLE XIV - MISCELLANEOUS PROVISIONS
 
14.1        No Diversion of Trust Fund.  It shall be impossible under any
conditions, for any part of the corpus or income of the Trust Fund to be used
for, or diverted to, purposes other than for the exclusive benefit of the
Participants, Former Participants or their Beneficiaries, including the payment
of the expenses of the administration of the Plan or of the Trust Fund or both.
 
14.2        Non-Alienation of Benefits.  Subject to the receipt by the Committee
of a Qualified Domestic Relations Order (as defined in Section 14.3), the right
of any Participant, Former Participant or his or her Beneficiary in any benefit,
payment or to any separate account under the Plan or Trust Fund shall not be
subject to alienation or assignment, and if such Participant. Former Participant
or Beneficiary shall attempt to assign, transfer or dispose of such right or
should such right be subject to attachment, execution, garnishment,
sequestration or other legal, equitable or other process, it shall ipso facto
pass to such person or persons as may be appointed by the Committee from among
the Beneficiaries, if any, theretofore designated by such participant or Former
Participant and the spouses and blood relatives of such Participant or Former
Participant, provided, however, that the Committee, in its sole discretion, may
reappoint the Participant or Former Participant to receive any payment
thereafter becoming due either in whole or in part.  Any appointment made by the
Committee hereunder may be revoked by the Committee at any time and a further
appointment made by it.  This Section 14.2 shall not apply to any amount a
Participant is ordered or required to pay to the Plan under a judgment of
criminal conviction involving the Plan, under a civil judgment involving the
violation of ERISA’s fiduciary rules or pursuant to a settlement agreement
entered into by the Participant with the Department of labor in connection with
a violation (or alleged violation) of ERISA’s fiduciary rules.  A Participant’s
benefits payable under this Plan shall be offset by such amount  and any such
offset shall be in accordance with Code Section 401(a)(13)(C).
 
14.3        Qualified Domestic Relations Order. “Qualified Domestic Relations
Order” means any judgment, decree or order (including approval of a property
settlement agreement) which has been determined by the Committee, in accordance
with the procedures established under the Plan, to constitute a Qualified
Domestic Relations order within the meaning of Code Section
414(p)(1).  Effective as of April 6, 2007, a Qualified Domestic Relations Order
shall include (a) an order that is issued with respect to another domestic
relations order or Qualified Domestic Relations Order, including an order that
revises or amends a prior order; (b) an order issued after the participant’s
annuity starting date or death; or (c) an order that names as the alternate
payee a person deemed financially dependent upon the participant, provided that
the other requirements for a Qualified Domestic Relations Order as set forth in
the Plan and/or as defined in Code Section 414(p) are satisfied.
 
14.4        Mailing of Policies, Payments and Notices.  The Committee, Trustee
or the Company may deliver any policy, payment, check, notice or other property
required to be delivered hereunder or under the Trust Fund by mailing same to
the person to whom such delivery is to be made. where delivery is made by mail,
it shall be deemed to have been so sent if enclosed in a securely sealed,
postpaid wrapper and deposited in a United States Post Office
 


 
66

--------------------------------------------------------------------------------

 


 
 


 


 
Department Mailbox, addressed to the person to whom it is to be mailed at such
address as may have been last furnished to the Committee or the Trustee, or, if
no such address shall  have been so furnished, to such person in care of the
Employer. Neither the Committee nor the Trustee shall be required to make any
investigation to determine the mailing address of any  person entitled to
benefits hereunder.
 
14.5        Necessary Parties in Certain Actions and Proceedings.  In any action
or proceeding affecting all or any part of the Plan or Trust Fund or the
administration thereof, or for the settlement of the Trustee’s accounts or for
the determination of any factual question or question of construction which may
arise or for instructions to the Trustee, the only necessary parties shall,
except as otherwise required by law, be the Company, the Committee and the
Trustee.
 
14.6        Internal Revenue Service Approval.  The Plan and its related Trust
Fund are contingent upon and subject to the obtaining of the initial approval of
the Internal Revenue Service as may be necessary to establish the deductibility
for income tax purposes of contributions made by the Employer under the Plan and
Trust Fund under Code Sections 401 and 501, or of any similar provision
hereinafter adopted.  The Plan and Trust Fund shall be interpreted and
administered in a manner consistent with such qualification and exemption.
 
14.7        Binding Nature of Agreement.  This Plan shall be binding upon the
heirs, executors, administrators, successors and assigns of any and all parties
hereto present and future.
 
14.8        Construction.  Where any legal question pertaining to the Plan and
Trust or Trusts involves the law of any state, it shall be determined in
accordance with the laws of the State of New York.
 
14.9        Headings.  The headings and articles are included solely for
convenience or reference, and if there is any conflict between such headings and
the text, the text shall control.
 
14.10           Gender and Number.  The masculine gender shall include the
feminine, the feminine gender shall include the masculine and the singular shall
include the plural unless the context dearly indicates otherwise.
 
14.11           Provisions Severable.  In the event that any provision of this
Plan shall be determined to be illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining provisions of this Plan
but shall be severable and the Plan shall be construed and enforced as if said
illegal or invalid provision had never been inserted therein.
 


 
67

--------------------------------------------------------------------------------

 


 
 


 


 
IN WITNESS WHEREOF, the undersigned has executed this amended and
restated  version of the New Swank, Inc. Retirement Plan on behalf of the
Company on this                                                  day
of                                                ,                               .
 


 
Attest:
 
_____________________________________
 
Swank, Inc.
 
By: ________________________________
 
Title: _______________________________ 


 
 
 
 
68